Exhibit 10.3

 

 

 

 

SHAREHOLDERS’ AGREEMENT

 

 

By and Among

ADVANCED MICRO DEVICES, INC.

ADVANCED TECHNOLOGY INVESTMENT COMPANY LLC

and

THE FOUNDRY COMPANY

Dated as of March 2, 2009

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page ARTICLE I DEFINITIONS

SECTION 1.01 Certain Defined Terms

   1

SECTION 1.02 Interpretation and Rules of Construction

   1 ARTICLE II GOVERNANCE

SECTION 2.01 Share Capital

   2

SECTION 2.02 Voting

   2

SECTION 2.03 Board of Directors

   3

SECTION 2.04 Removal of Board Members; Vacancies

   4

SECTION 2.05 Committees

   4

SECTION 2.06 Officers

   5

SECTION 2.07 Additional Financings

   5

SECTION 2.08 Certain Other Corporate Actions

   5

SECTION 2.09 Acknowledgement Regarding Fiduciary Duties

   7

SECTION 2.10 Delivery of Notice for General Meeting and Board Meeting

   7 ARTICLE III RESTRICTIONS ON TRANSFER OF SECURITIES

SECTION 3.01 General Rules

   7

SECTION 3.02 General Restrictions on Transfer

   8

SECTION 3.03 Certain Restrictions on Transfer

   8

SECTION 3.04 Permitted Transferees

   9

SECTION 3.05 Right of First Offer

   9

SECTION 3.06 Right of Last Look

   10

SECTION 3.07 Tag-Along Rights

   10

SECTION 3.08 Drag-Along Rights

   11

SECTION 3.09 Certain Persons to Execute Agreement

   13

SECTION 3.10 Equivalent Rights

   13

SECTION 3.11 Put and Call Options; Fair Market Valuation

   13 ARTICLE IV BOOKS AND RECORDS; FINANCIAL STATEMENTS

SECTION 4.01 Books and Records; Financial Statements

   14

 

i



--------------------------------------------------------------------------------

     Page ARTICLE V OTHER AGREEMENTS

SECTION 5.01 Discovery Change of Control Transaction

   19

SECTION 5.02 New Investors to Execute Agreement Regarding Restrictions

   20

SECTION 5.03 Further Assurances

   20

SECTION 5.04 Confidential Information

   20

SECTION 5.05 Directors’ and Officers’ Liability Insurance and Indemnification
Agreements

   21

SECTION 5.06 Export Controls

   21

SECTION 5.07 Rights to Purchase New Shares

   22

SECTION 5.08 Intel Patent Cross License Agreement

   22

SECTION 5.09 Fab Build-Outs

   23 ARTICLE VI DEADLOCK

SECTION 6.01 Deadlock Resolution Efforts

   23 ARTICLE VII DISSOLUTION

SECTION 7.01 Dissolution.

   25 ARTICLE VIII MISCELLANEOUS

SECTION 8.01 Termination

   26

SECTION 8.02 Notices

   26

SECTION 8.03 Public Announcements

   26

SECTION 8.04 Severability

   27

SECTION 8.05 Entire Agreement

   27

SECTION 8.06 Assignment

   27

SECTION 8.07 Amendment

   27

SECTION 8.08 Waiver

   27

SECTION 8.09 Third Party Beneficiaries

   27

SECTION 8.10 Governing Law; Arbitration; Waiver of Jury Trial

   28

SECTION 8.11 Currency

   29

SECTION 8.12 Counterparts

   29

SECTION 8.13 Expenses

   29

SECTION 8.14 No Presumption Against Drafting Party

   29 EXHIBITS

Exhibit A

   Form of Joinder Agreement for Shareholder   

Exhibit B

   Form of Indemnification Agreement   

Exhibit C

   Form of FoundryCo Export Control Policy   

Exhibit D

   Fab Build-Outs    APPENDICES

APPENDIX A

   Definitions   

 

ii



--------------------------------------------------------------------------------

SHAREHOLDERS’ AGREEMENT

This SHAREHOLDERS’ AGREEMENT (this “Shareholders’ Agreement” and as referred to
herein, this “Agreement”), dated as of March 2, 2009 is entered into by and
among Advanced Micro Devices, Inc., a Delaware corporation (“Discovery”),
Advanced Technology Investment Company LLC, a limited liability company
established under the laws of the Emirate of Abu Dhabi and wholly-owned by the
Government of Abu Dhabi (“Oyster”) (each of Discovery and Oyster being a
“Shareholder” and together the “Shareholders”), and The Foundry Company, an
exempted company incorporated under the laws of the Cayman Islands
(“FoundryCo”). Discovery, Oyster and FoundryCo are sometimes referred to herein
as the “Parties”, and each individually as a “Party”.

RECITALS

WHEREAS, Discovery, Oyster and the other parties thereto are parties to the
Master Transaction Agreement that provides, among other things, for the
formation of FoundryCo under the laws of the Cayman Islands to act as the
holding company for a joint venture between Discovery and Oyster;

WHEREAS, pursuant to the Master Transaction Agreement and immediately prior to
the execution of this Agreement, Discovery has contributed or caused its
Subsidiaries to contribute to FoundryCo, and FoundryCo has acquired from
Discovery and its Subsidiaries, the FoundryCo Assets in consideration of the
issuance by FoundryCo to Discovery (or a Subsidiary of Discovery) of an amount
of Shares as stated in the Master Transaction Agreement and the assumption of
the Assumed Liabilities by FoundryCo and its Subsidiaries;

WHEREAS, pursuant to the Master Transaction Agreement and immediately prior to
the execution of this Agreement, Oyster (i) has contributed cash to FoundryCo in
consideration of the issuance by FoundryCo to Oyster of an amount of Shares as
stated in the Master Transaction Agreement and the issuance of the Initial
Convertible Notes and (ii) has contributed cash to Discovery in consideration of
the transfer by Discovery to Oyster of an amount of Shares as stated in the
Master Transaction Agreement; and

WHEREAS, Discovery, Oyster and FoundryCo will have entered into the Funding
Agreement pursuant to which Oyster has committed to, and Discovery has the
option to, make additional capital contributions, in accordance with the terms
thereof, to FoundryCo in exchange for additional Preferred Shares and/or
Additional Convertible Notes.

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Parties
hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Certain Defined Terms

Capitalized terms used and not otherwise defined in this Agreement shall have
the respective meanings referred to or ascribed to such terms in Appendix A.

SECTION 1.02 Interpretation and Rules of Construction

In this Agreement, except to the extent otherwise provided or that the context
otherwise requires:

(a) when a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference is to an Article or Section of, or a Schedule or
Exhibit to, this Agreement unless otherwise indicated;



--------------------------------------------------------------------------------

(b) the table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;

(c) whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;

(d) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

(e) all terms defined in this Agreement have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;

(f) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms;

(g) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms;

(h) any Law defined or referred to herein or in any agreement or instrument that
is referred to herein means such Law or statute as from time to time amended,
modified or supplemented, including by succession of comparable successor Laws,
and any rules and regulations promulgated under such Laws;

(i) any reference in this Agreement to a “day” or a number of “days” (without
the explicit qualification of “Business”) shall be interpreted as a reference to
a calendar day or number of calendar days;

(j) references to a Person are also to its successors and permitted assigns; and

(k) the use of “or” is not intended to be exclusive unless expressly indicated
otherwise.

ARTICLE II

GOVERNANCE

SECTION 2.01 Share Capital

The share capital of FoundryCo Outstanding as of the date hereof shall consist
of (i) two (2) Class A Ordinary Shares, one each issued to Discovery and Oyster,
respectively; (ii) no Class B Ordinary Shares; (iii) one million three hundred
nine thousand one hundred forty (1,309,140) Class A Preferred Shares and
(iv) eight hundred seventy-two thousand seven hundred sixty (872,760) Class B
Preferred Shares. The rights of the holders of the Class A Ordinary Shares, the
Class B Ordinary Shares, the Class A Preferred Shares and the Class B Preferred
Shares are as set forth in the Memorandum and Articles of Association.

SECTION 2.02 Voting

(a) In accordance with the Memorandum and Articles of Association, prior to the
Reconciliation Event, the Class A Preferred Shares, the Class B Preferred Shares
and the Class B Ordinary Shares shall be non-voting and only the Class A
Ordinary Shares shall have voting rights of one vote per Class A Ordinary Share.
Discovery and Oyster shall each be a holder of one Class A Ordinary Share and
FoundryCo shall not issue any additional Class A Ordinary Shares. Following the
Reconciliation Event and in accordance with the Memorandum and Articles of
Association, the Class A Ordinary Shares shall be automatically redeemed and the
voting rights of the Class A Preferred Shares, the Class B Preferred Shares and
the Class B Ordinary Shares shall be given effect.

 

2



--------------------------------------------------------------------------------

(b) Subject to the provisions set forth in the Memorandum and Articles of
Association and this Section 2.02, each Shareholder then entitled to vote at a
general meeting of shareholders of FoundryCo shall have the right to vote all
Shares of which such Shareholder is the registered holder or for which such
Shareholder shall otherwise have the ability to control or direct the voting
thereof at any such meeting of shareholders, or execute a written resolution
with respect to all Shares of which such Shareholder is the registered holder or
for which such Shareholder shall otherwise have the ability to control or direct
the voting thereof.

SECTION 2.03 Board of Directors

(a) Prior to the Reconciliation Event, the Board shall consist of eight
Directors, and Discovery and Oyster, each as a holder of one Class A Ordinary
Share, shall each be entitled to designate for nomination four (4) Directors.
Prior to the Reconciliation Event, no Officers of FoundryCo shall sit on the
Board.

(b) Following the Reconciliation Event, the number of Persons a Shareholder may
designate for nomination to serve as a Director shall be subject to adjustment
according to the percentage of Fully Diluted Shares held by such Shareholder as
follows: (i) a Shareholder holding 30% or more but less than 40% of the Fully
Diluted Shares shall be entitled to designate three (3) Directors; (ii) a
Shareholder holding 20% or more but less than 30% of the Fully Diluted Shares
shall be entitled to designate two (2) Directors; (iii) a Shareholder holding
10% or more but less than 20% of the Fully Diluted Shares shall be entitled to
designate one (1) Director and (iv) a Shareholder holding less than 10% of the
Fully Diluted Shares shall have no right pursuant to this Agreement to designate
Persons for nomination to serve as Directors. To the extent the number of
Directors a Shareholder shall be entitled to nominate is reduced pursuant to
this Section 2.03(b), then, so long as any other Shareholder owns at least a
majority of the Fully Diluted Shares, such other Shareholder shall be entitled
to designate all of the remaining Directors.

(c) Each Shareholder shall make the nominations to which it is entitled
hereunder at least fifteen (15) days prior to each general meeting of
shareholders of FoundryCo or, if FoundryCo elects not to hold a general meeting
of shareholders, on or prior to the date on which FoundryCo’s shareholders shall
adopt a written resolution with respect to the foregoing matters. Each
Shareholder shall vote all Shares for which such Shareholder is the registered
holder or for which such Shareholder shall otherwise have the ability to control
or direct the voting thereof at any general meeting of shareholders, or adopt a
written resolution with respect to all Shares for which such Shareholder is the
registered holder or for which such Shareholder shall otherwise have the ability
to control or direct the voting thereof, in favor of electing to the Board the
nominees of Discovery and Oyster designated pursuant to Sections 2.03(a) and
(b).

(d) Unless otherwise agreed in writing by Discovery and Oyster, the Chairman of
the Board shall be a non-voting position held by a non-Director and the duties
of the Chairman of the Board shall include: (i) providing guidance regarding the
long-term strategy of FoundryCo; (ii) developing external relationships with
governmental organizations, customers and suppliers; (iii) representing
FoundryCo at industry forums; (iv) shaping the agenda for the Board with input
from Oyster and Discovery; and (v) overseeing and driving the preparation phase
of the Abu Dhabi fab build-out.

(e) No member of the Board shall (i) have the ability to act unilaterally;
(ii) veto any action of the Board or (iii) have the casting vote with respect to
any matter to be voted upon by the Board.

(f) Board meetings may be called by any Board member upon three (3) days’
written notice to all other Board members. Such notice shall include a written
agenda for the subjects to be considered at such meeting. The Board may not act
on any subject not specified in such agenda except (i) after receiving written
waivers of such notice from all Board members who were not given such notice and
were not present at such meeting or (ii) upon such written consent or vote
(including for such purposes, any express recusals) as may be required for such
matters under this Agreement, the Memorandum and Articles of Association and
applicable Law, including the affirmative vote or express abstentions from
voting of those Board members who were not given such notice.

 

3



--------------------------------------------------------------------------------

(g) The Board shall conduct meetings no less frequently than quarterly and at
such locations as a majority of the members of the Board deem appropriate.

(h) Directors may participate in a meeting of the Board by means of a conference
telephone or other communication equipment through which all persons
participating in the meeting can hear each other, which shall be provided at all
Board meetings if requested by a Director, and such participation in a meeting
shall constitute presence in person at such meeting.

SECTION 2.04 Removal of Board Members; Vacancies

(a) A Shareholder may at any time elect to remove or dismiss any member of the
Board appointed or nominated by such Shareholder pursuant to Section 2.03, with
or without cause. Upon such election, each other Shareholder shall vote all
Shares for which such Shareholder is the registered holder or for which such
Shareholder shall otherwise have the ability to control or direct the voting
thereof at any such meeting of shareholders, or execute a written resolution
with respect to all Shares for which such Shareholder is the registered holder
or for which such Shareholder shall otherwise have the ability to control or
direct the voting thereof, in favor of the removal or dismissal of any such
Board member. In the event that the number of members of the Board nominated by
a Shareholder exceeds the number that such Shareholder has the right to nominate
pursuant to Section 2.03, such Shareholder shall promptly take all appropriate
action to cause any such extra members of the Board nominated by such
Shareholder to immediately resign or alternatively shall take such measures as
are necessary to remove or dismiss such extra members.

(b) In the event that a vacancy occurs on the Board as a result of the
retirement, removal, dismissal, resignation, disability or death of a member
thereof nominated pursuant to Section 2.03, such vacancy shall be filled by a
person nominated by the Shareholder whose nominee’s retirement, removal,
dismissal, resignation, disability or death created such vacancy. Each
Shareholder shall vote all Shares of which such Shareholder is the registered
holder or for which such Shareholder shall otherwise have the ability to control
or direct the voting thereof at any meeting of shareholders, or execute a
written resolution with respect to all Shares of which such Shareholder is the
registered holder or for which such Shareholder shall otherwise have the ability
to control or direct the voting thereof, in favor of the election of any person
so nominated to fill a vacancy on the Board.

(c) Each Shareholder hereby agrees that it will not vote (or execute any written
resolutions with respect to) any Shares of which it is the registered holder or
any other Shares for which such Shareholder shall otherwise have the ability to
control or direct the voting thereof in favor of the removal, dismissal or
suspension of any member of the Board that any other Shareholder had the right
to nominate unless such other Shareholder shall have consented to or requested
such removal or dismissal in writing.

SECTION 2.05 Committees

(a) FoundryCo and each Shareholder hereby agree that there shall be established
a people/compensation committee of the Board (the “People/Compensation
Committee”), which shall make recommendations to the full Board for matters
including, but not limited to, management compensation, and the adoption of or
amendment to FoundryCo benefits plans and Incentive Plans. The Board shall
establish a People/Compensation Committee Charter setting forth in further
detail the powers and duties of the People/Compensation Committee. The
People/Compensation Committee shall initially consist of at least two
(2) members of the Board, including at least one Director nominated by Discovery
and at least one Director nominated by Oyster. The Chairman of the
People/Compensation Committee shall be a Director nominated by Oyster initially
and thereafter shall rotate annually between a Director nominated by Discovery
and a Director nominated by Oyster. The People/Compensation Committee shall meet
no less frequently than quarterly at such place and time as shall be determined
by the People/Compensation Committee Chairman.

(b) FoundryCo and each Shareholder hereby agree that there shall be established
a finance and audit committee of the Board (the “Finance and Audit Committee”),
which shall assist the Board in its responsibilities

 

4



--------------------------------------------------------------------------------

relating to reviewing financial matters generally, including, but not limited
to, the accounting and financial reporting processes of FoundryCo, the audits of
FoundryCo’s consolidated financial statements, the qualifications of FoundryCo’s
independent auditor and the performance of FoundryCo’s internal audit function
and independent auditor. The Board shall establish a Finance and Audit Committee
Charter setting forth in further detail the powers and duties of the Finance and
Audit Committee. The Finance and Audit Committee shall initially consist of at
least two (2) members of the Board, including at least one Director nominated by
Discovery and at least one Director nominated by Oyster. The Chairman of the
Finance and Audit Committee shall be a Director nominated by Discovery initially
and thereafter shall rotate annually between a Director nominated by Oyster and
a Director nominated by Discovery. The Finance and Audit Committee shall meet no
less frequently than quarterly at such place and time as shall be determined by
the Finance and Audit Committee Chairman.

(c) FoundryCo and each Shareholder hereby agree that from time to time the Board
may establish such other committees to assist the Board in its responsibilities,
including a security committee which shall oversee FoundryCo’s compliance with
any security and compliance-related commitments to the U.S. government as well
as the overall security of FoundryCo, including the protection of FoundryCo’s
technology and compliance with U.S. export control requirements.

SECTION 2.06 Officers

(a) The Shareholders shall cause the Board to approve the appointment of the
following initial senior executive officers of FoundryCo: (i) Doug Grose as
Chief Executive Officer; (ii) Bruce McDougall as Chief Financial Officer; and
(iii) such other officers as determined and appointed by the People/Compensation
Committee.

SECTION 2.07 Additional Financings. FoundryCo shall seek additional financing,
and the Shareholders shall make additional capital contributions, in accordance
with the terms and conditions set forth in the Funding Agreement.

SECTION 2.08 Certain Other Corporate Actions

(a) At all times, subject to Section 2.08(b) and Section 6.01(b), FoundryCo
shall not, and shall cause its Subsidiaries not to, take (either directly or by
amendment, merger, consolidation, reclassification or otherwise) (and each
Shareholder agrees to vote all Shares for which such Shareholder is the
registered holder or for which such Shareholder shall otherwise have the ability
to control or direct the voting thereof at any meeting of shareholders against
(and to refuse to execute a written resolution that seeks the authority to
approve)) any action not in the ordinary course of business, unless the Board
shall first have approved such action by Majority Vote; provided, however, that
the Board may by resolution require prior notification or the Board’s prior
approval for any actions to be taken in the ordinary course of business;
provided further, that in the event a matter which would otherwise require
approval under this Section 2.08 has been expressly included in either the
Five-Year Capital Plan or the Annual Business Plan, which has been approved by
the Board or the Shareholders in accordance with this Agreement and the Funding
Agreement, as applicable, no further Board approval shall be required hereunder.

(b) In addition to such authorizations or approvals by the Board or shareholders
as may be required by applicable Law, the Memorandum and Articles of Association
or the constituent documents of each of FoundryCo’s Subsidiaries or the other
provisions of this Agreement, and subject to Section 6.01(b) and
Section 7.01(b)(i), FoundryCo shall not, and shall cause its Subsidiaries not
to, take (either directly or by amendment, merger, consolidation,
reclassification or otherwise) (and each Shareholder agrees to vote all Shares
for which such Shareholder is the registered holder or for which such
Shareholder shall otherwise have the ability

 

5



--------------------------------------------------------------------------------

to control or direct the voting thereof at any meeting of shareholders against
(and to refuse to execute a written resolution that seeks the authority to
approve)) any of the following actions, unless all of the members of the Board
shall have first approved such action:

(i) implementing material changes in the purpose or scope of FoundryCo’s
activities or engaging in any material activity unrelated to FoundryCo’s
business that materially adversely affects FoundryCo’s ability to perform its
obligations to Discovery under the Wafer Supply Agreement;

(ii) a change in the number of Directors on the Board;

(iii) the amendment or restatement of its constituent documents;

(iv) any transaction resulting in a change of control of FoundryCo or any sale
of all or substantially all of the assets of FoundryCo and its Subsidiaries
other than to FoundryCo or any of its Subsidiaries or, following termination of
the Restricted Period, to a Permitted Transferee; provided, however, that any
such transaction with a Permitted Transferee is on terms that are fair from a
financial point of view to all Shareholders;

(v) the entering into of any acquisition, joint venture, divestiture, transfer,
sale, assignment, lease, license or disposal of any property or asset, real,
personal or mixed (including leasehold interests and intangible assets), which
have a value in excess of $25 million singly or $50 million in the aggregate
other than with FoundryCo or any of its Subsidiaries or, following termination
of the Restricted Period, to a Permitted Transferee; provided, however, that any
such transaction with a Permitted Transferee is on terms that are fair from a
financial point of view to all Shareholders;

(vi) approval of any material amendment, modification or revision to the initial
Five-Year Capital Plan;

(vii) approval of any Annual Business Plan or any material amendment,
modification or revision thereto;

(viii) the authorization, issuance, sale, acquisition, conversion, repurchase or
redemption of any Shares or other equity interest (or option, warrant,
conversion or similar right with respect to any equity interest) in or of
FoundryCo or its Subsidiaries to the extent not reflected in the Annual Business
Plan, the Memorandum and Articles of Association or any Incentive Plan;

(ix) the declaration, making or payment of any dividend, distribution or
transfer (whether in cash, securities or other property) to shareholders;

(x) the entering into or the amendment of (A) any of the Transaction Documents,
(B) any Incentive Plan or (C) any agreement, contract or arrangement by
FoundryCo or any of its Subsidiaries pursuant to which FoundryCo or any of its
Subsidiaries is obligated to pay or is entitled to receive payments in excess of
$15 million over the term of such contract;

(xi)(A) the sale, license, sublicense, assignment, transfer, termination or
other disposition of any Intellectual Property right owned by or licensed to
FoundryCo or any of its Subsidiaries, (B) any amendment of any license from or
to FoundryCo or any of its Subsidiaries of any Intellectual Property, or (C) any
covenants or agreements not to assert claims of infringement, misappropriation
or other violation of any Intellectual Property, other than any of the foregoing
in the ordinary course of the business of FoundryCo or, with respect to any of
the foregoing involving a Subsidiary of FoundryCo, the business of such
Subsidiary;

(xii) the prosecution, commencement or settlement of any litigation or
administrative action for an amount in excess of $10 million in any such
prosecution, commencement or settlement or series of related prosecutions,
commencements or settlements or waiving or relinquishing any material rights or
claims;

(xiii) the making of any loan, investment or expenditure (or series of related
expenditures) not reflected in the Annual Business Plan involving more than $5
million singly or $10 million in the aggregate;

(xiv) the incurrence of any indebtedness or subjecting any of its properties or
assets to any lien, claim or encumbrance or the giving of any material guarantee
or indemnity, in each case to the extent not reflected

 

6



--------------------------------------------------------------------------------

in the Annual Business Plan, which would result in an increase of 5% or more of
the total indebtedness contemplated in the Annual Business Plan;

(xv) the consummation of any Public Offering of securities;

(xvi) the appointment or termination of FoundryCo’s Chief Executive Officer or
Chief Financial Officer;

(xvii) the determination of when the Reconciliation Event has occurred;

(xviii) the entering into of any transaction, agreement or arrangement between
FoundryCo or any of its Subsidiaries, on the one hand, and any Officer,
Director, Affiliate or Shareholder, on the other hand, (other than the
transactions provided for in or contemplated by the Transaction Documents)
unless the total consideration expected to be paid or received by FoundryCo and
its Subsidiaries taken as whole as a result of such transaction or proposed
change or waiver shall not exceed $25 million; and

(xix) the entering into of any contract, arrangement, understanding or other
similar agreement with respect to any of the foregoing in subsections (i) -
(xviii).

(c) In the event of an inconsistency between FoundryCo’s Articles of Association
and this Agreement, the Shareholders shall exercise their voting rights to amend
the Articles of Association to remove such inconsistency.

SECTION 2.09 Acknowledgment Regarding Fiduciary Duties

Except as otherwise expressly set forth in this Agreement and the other
Transaction Documents, this Agreement is not intended to, and does not, create
or impose any fiduciary duty on any of the Shareholders (in their capacity as a
holder of Shares) or their respective Affiliates.

SECTION 2.10 Delivery of Notice for General Meeting and Board Meeting

In addition to any other manner of delivery permitted by the Memorandum and
Articles of Association, each Shareholder consents to the delivery of notices of
any general meeting of shareholders of FoundryCo by electronic mail at the
address and upon the terms set forth in Section 8.02 for such Party.
Notwithstanding any provision of this Agreement to the contrary, each
Shareholder may withdraw such consent or change the applicable electronic mail
address for purposes of such Shareholder notices at any time upon written notice
to FoundryCo without the approval of any other Party hereto.

ARTICLE III

RESTRICTIONS ON TRANSFER OF SECURITIES

SECTION 3.01 General Rules

(a) For purposes of this Article III, Securities held by Discovery shall include
any Securities held by any Permitted Transferees or any other transferees (other
than a transferee pursuant to a Public Sale) of Discovery and Securities held by
Oyster shall include any Securities held by any Permitted Transferees or any
other transferees (other than a transferee pursuant to a Public Sale) of Oyster,
and any offers or acceptances to purchase or sell Securities made to or by
Discovery or Oyster shall have been deemed to have been made to or by the
respective Permitted Transferees or any other transferees (other than a
transferee pursuant to a Public Sale) of Discovery or Oyster.

(b) No Shareholder shall, directly or indirectly, make or solicit any Sale of
Securities, or create, incur, solicit or assume any Encumbrance with respect to
any Securities, except in compliance with this Agreement and any applicable
securities laws.

 

7



--------------------------------------------------------------------------------

(c) Each Shareholder shall vote all Shares for which such Shareholder is the
registered holder or for which such Shareholder shall otherwise have the ability
to control or direct the voting thereof at any such meeting of shareholders, or
execute a written resolution with respect to all Shares for which such
Shareholder is the registered holder or for which Shareholder shall otherwise
have the ability to control or direct the voting thereof, in favor of any
resolution to procure any transfer in compliance with the provisions of this
Article III and to prohibit any transfer not in compliance with this Article
III. The Shareholders shall cause the members of the Board to vote in accordance
with the provisions of this Article III.

(d) Immediately prior to the IPO, the Convertible Notes shall convert into
Class A Preferred Shares or Class B Preferred Shares, as applicable, and all
Preferred Shares shall convert into Class B Ordinary Shares, in each case
pursuant to the terms thereof.

SECTION 3.02 General Restrictions on Transfer

(a) Each Shareholder agrees that the Class A Ordinary Shares are
non-transferable.

(b) Each Shareholder agrees that, without the consent of the other Shareholder,
it will not participate in any Sale of Securities if (i) prior to the
Reconciliation Event, such Sale of Securities would cause FoundryCo to fail to
constitute a “subsidiary” of Discovery, as such term is defined in the Intel
Patent Cross License Agreement; (ii) such Sale of Securities is made to Intel
Corporation (“Intel”) or any Affiliates of Intel or (iii) such Sale of
Securities is made to any competitor of FoundryCo.

SECTION 3.03 Certain Restrictions on Transfer

(a) Each Shareholder agrees that, prior to the earliest of (i) March 2, 2019,
(ii) such time as the Abu Dhabi cluster is operational with a steady-state yield
and volumes of at least seventy-five thousand (75,000) Wafer Starts on Qualified
Processes per month, as set forth in the Wafer Supply Agreement, or (iii) the
termination of the Transition Period under the Funding Agreement (the
“Restricted Period”), it will not, directly or indirectly, make any Sale of
Securities, or create, incur or assume any Encumbrance with respect to any
Securities held by such Shareholder, or enter into any other transaction
pursuant to which it or any of its Permitted Transferees shall receive any
consideration in cash or other property in connection with such Securities
(other than as a distribution thereon by FoundryCo), other than:

(i) with the prior written consent of the other Shareholder;

(ii) any Sale of Securities to (A) a Permitted Transferee in compliance with the
provisions of this Article III, or (B) the other Shareholder;

(iii) each of Discovery and Oyster (and any of their Permitted Transferees
holding Shares) shall be entitled to sell up to 25% of its Fully Diluted Shares
(measured at the time of the IPO) in the IPO; provided, however, that any
Securities to be included on behalf of FoundryCo shall be given first priority
to be included in the IPO and as among the Shareholders wishing to sell
Securities, the number of Securities to be included in the IPO shall be
allocated pro rata based on the amount of Securities each Shareholder (and its
Permitted Transferees) proposes to sell; provided further, that any Securities
to be included in the IPO on behalf of Discovery and Oyster and their respective
Permitted Transferees shall be given priority over any other Shareholder or any
employees of FoundryCo or any of its Subsidiaries; and provided further, that,
with respect only to Discovery or any of its Permitted Transferees, this right
shall be suspended until the Reconciliation Event has occurred;

(iv) in each year following the IPO, each of Discovery and Oyster (and any of
their Permitted Transferees holding Shares) shall be entitled to sell up to an
equal amount of its Fully Diluted Shares as permitted under Section 3.03(a)(iii)
pursuant to (A) a Public Offering, or (B) an offering exempt from registration
pursuant to Rule 144 under the Securities Act, or similar non-U.S. applicable
Law, if any, provided, however, that any Securities to be included on behalf of
FoundryCo shall be given first priority to

 

8



--------------------------------------------------------------------------------

be included in any such Public Offering and as among the Shareholders wishing to
sell Securities, the number of Securities to be included in any such Public
Offering shall be allocated pro rata based on the amount of Securities each
Shareholder (and its Permitted Transferees) proposes to sell; provided further,
that any Securities to be included in any such Public Offering on behalf of
Discovery and Oyster and their respective Permitted Transferees shall be given
priority over any other Shareholder or any employees of FoundryCo or any of its
Subsidiaries; and provided further, that, with respect only to Discovery or any
of its Permitted Transferees, this right shall be suspended until the
Reconciliation Event has occurred;

(v) in each year following the IPO, including the year of the IPO, (A) with
respect to Discovery, to pledge up to an equal amount of Fully Diluted Shares as
permitted for sale under Section 3.03(a)(iii); provided however, that, this
right shall be suspended until the Reconciliation Event has occurred, and
(B) with respect to Oyster, to pledge up to all of its Fully Diluted Shares; or

(vi) any Sale of Securities by Oyster or its Permitted Transferees pursuant to
Section 5.01.

(b) Each Shareholder agrees that, following the end of the Restricted Period, it
will not, directly or indirectly, make any Sale of Securities, or create, incur
or assume any Encumbrance with respect to any Securities held by such
Shareholder, or enter into any other transaction pursuant to which it or any of
its Permitted Transferees shall receive any consideration in cash or other
property in connection with such Securities (other than as a distribution
thereon by FoundryCo) other than (i) pursuant to the exceptions set forth in
Section 3.03(a) above or (ii) any Sale of Securities for cash or readily
marketable securities that is made in compliance with the procedures, and
subject to the limitations, set forth in Sections 3.05, 3.06, 3.07 and 3.08.

SECTION 3.04 Permitted Transferees

(a) Notwithstanding anything to the contrary contained herein, any Sale of
Securities may be made to a Permitted Transferee. However, no Sale of Securities
to a Permitted Transferee shall be effective if a purpose or effect of such
transfer shall have been to circumvent the provisions of this Article III. Each
Shareholder shall remain responsible for the performance of this Agreement by
each Permitted Transferee of such Shareholder to which Securities are
transferred. If any Permitted Transferee to which Securities are transferred in
accordance with this Article III ceases to be a Permitted Transferee of the
Shareholder from which or whom it acquired such Securities, such Person shall
reconvey such Securities to such transferring Shareholder immediately before
such Person ceases to be a Permitted Transferee of such transferring Shareholder
so long as such Person knows of its upcoming change of status immediately prior
thereto. If such change of status is not known until after its occurrence, the
former Permitted Transferee shall make such transfer to such transferring
Shareholder as soon as practicable after the former Permitted Transferee
receives notice thereof.

(b) Each Permitted Transferee shall enter into a joinder agreement pursuant to
Section 3.09(a).

SECTION 3.05 Right of First Offer

(a) The provisions of this Section 3.05 shall survive the IPO.

(b) Following the end of the Restricted Period, except as provided for in
Section 3.03(b), if at any time during the term of this Agreement, a Shareholder
(the “Prospective Seller”) desires to effect a Sale of Securities to a Third
Party or Third Parties, the Prospective Seller shall deliver a written notice
(an “Offer Notice”) thereof to FoundryCo and the other Shareholder (the “Other
Shareholder”), which notice shall set forth all of the material terms and
conditions, including the number of Securities proposed to be sold (the “Offered
Securities”) and the proposed purchase price per Share (the “Offer Price”)
(which shall be payable solely in cash or freely marketable securities in one
lump sum payment), on which the Prospective Seller offers to sell the Offered
Securities to FoundryCo and the Other Shareholder (the “Offer”).

(c) The receipt of an Offer Notice by the Other Shareholder shall constitute an
offer by the Prospective Seller to sell to the Other Shareholder. Such Offer
shall be irrevocable for thirty (30) days (the “Offer Period”)

 

9



--------------------------------------------------------------------------------

after receipt of such Offer Notice by the Other Shareholder. During the Offer
Period, the Other Shareholder shall have the right to accept such offer as to
any or all of the Offered Securities by giving a written notice of acceptance
(the “Notice of Acceptance”) to the Prospective Seller prior to the expiration
of the Offer Period, which notice shall specify the number of Offered Securities
to be purchased by the Other Shareholder. Alternatively, if the threshold set
forth in Section 3.07(b) is met, the Other Shareholder shall have the right and
option to notify the Prospective Seller of the Other Shareholder’s interest in
selling along with the Prospective Seller to a Third Party (the “Tag Along
Offer”) pursuant to Section 3.07.

(d) The consummation of any such purchase by and sale to the Other Shareholder
shall take place not later than ten (10) days after the expiration of the Offer
Period (unless a later date shall be required under the HSR Act or other
applicable Law). Upon the consummation of such purchase and sale, the
Prospective Seller shall (i) deliver to the Other Shareholder the Securities
purchased, free and clear of any Encumbrances (other than this Agreement and
applicable Law) and (ii) assign all of its rights and obligations under this
Agreement with respect to such Securities against payment of the purchase price
contained in the Offer.

(e) In the event that (i) the Other Shareholder shall not have elected during
the Offer Period to purchase all the Offered Securities or (ii) the Other
Shareholder shall have failed to consummate a purchase of Securities with
respect to which a Notice of Acceptance was given, the Prospective Seller shall
not be obligated to sell any Offered Securities to the Other Shareholder and,
subject to its obligations under Section 3.06 and 3.07, shall have the right to
sell the Offered Securities (the “Unaccepted Securities”) to a Third Party or
Third Parties so long as all the Unaccepted Securities are sold or otherwise
disposed of by the Prospective Seller (A) within ninety (90) days after the
expiration of the Offer Period or such longer period (up to the maximum period
permitted by applicable Law) as would be required under the HSR Act or other
applicable Law, and (B) at a price not less than the Offer Price included in the
Offer Notice.

SECTION 3.06 Right of Last Look

(a) The provisions of this Section 3.06 shall survive the IPO.

(b) Following the end of the Restricted Period, except as provided for in
Section 3.03(b), a Prospective Seller shall not consummate any Sale of
Securities to a Third Party without offering in writing at least ten
(10) Business Days prior to the consummation of the Sale of Securities, the
Other Shareholder the right to acquire the Offered Securities for the purchase
price set forth in this Section 3.06 and otherwise on the terms and conditions
offered by the Third Party (the “Last Look Notice”). The Last Look Notice shall
contain (i) the name and address of the Third Party and any Person who controls
such Third Party, (ii) the proposed amount and form of consideration to be
delivered by the Third Party in the transaction and a calculation of the
purchase price applicable to the Other Shareholder, (iii) the material terms of
such transaction, and (iv) the proposed closing date. The Other Shareholder
shall have five (5) Business Days to notify the Prospective Seller of its
intentions to purchase the Securities on the terms and conditions set forth
above (the “Last Look Acceptance Notice”);

(c) To the extent that the Other Shareholder elects not to exercise its purchase
right under this Section 3.06 or does not timely deliver a Last Look Acceptance
Notice, the Prospective Seller shall be permitted to consummate its transaction
with the Third Party not later than five (5) Business Days after the expiration
of the period of time for the Other Shareholder to deliver the Last Look
Acceptance Notice. Alternatively, if the Other Shareholder timely delivers the
Last Look Acceptance Notice, the Other Shareholder must consummate the
acquisition of Securities on or before the proposed closing date identified in
the Last Look Notice.

SECTION 3.07 Tag-Along Rights

(a) The provisions of this Section 3.07 shall terminate upon the IPO.

(b)(i) Following the end of the Restricted Period, except as provided for in
Section 3.03(b), no Prospective Seller shall sell any Offered Securities held by
it, if such Offered Securities constitute more than 10% of the then

 

10



--------------------------------------------------------------------------------

Fully Diluted Shares, unless each Other Shareholder is provided the Offer Notice
set forth in Section 3.05 and is offered the right and option to sell pursuant
to such disposition up to the same percentage of Securities held by it as the
percentage of Securities held by the Prospective Seller as the Prospective
Seller proposes to sell.

(ii) The Other Shareholder desiring to exercise such option shall, prior to the
expiration of the Offer Period, provide the Prospective Seller with a written
notice specifying the number of Securities as to which such Other Shareholder
(the “Tag-Along Offered Securities”) has an interest in selling pursuant to the
Tag-Along Offer (a “Tag-Along Notice of Interest”), and shall cooperate in such
manner as the Prospective Seller shall reasonably request to permit the sale of
such Securities pursuant to the Tag-Along Offer.

(iii) If the Third Party is unwilling to buy all of the Offered Securities, then
the allocation of the Securities to be sold in the Tag-Along Offer shall be made
pro rata based on the number of Securities each Shareholder proposes to sell.

(iv) Promptly after the consummation of the Sale of Securities of the
Prospective Seller and the Other Shareholder to the Third Party or Parties
pursuant to the Tag-Along Offer, the Prospective Seller shall remit to the Other
Shareholder the total sales price of the Securities of the Other Shareholder
sold pursuant thereto less the pro rata portion (based on sales price of
Securities being sold by the respective parties) of the out-of-pocket expenses
(including reasonable legal expenses) incurred by the Prospective Seller in
connection with such sale; provided, however, that the Other Shareholder shall
not be liable for any such expenses in the event that such sale is not
consummated.

(v) If at the end of the Offer Period the Other Shareholder shall not have given
a Tag-Along Notice of Interest, the Other Shareholder shall be deemed to have
waived its rights under this Section 3.07 with respect to the sale pursuant to
the Tag-Along Offer with respect to which a Tag-Along Notice of Interest shall
not have been given.

(vi) If, at the end of the twenty (20)-day period following the giving of the
Offer Notice (or such later date as is required under the HSR Act or other
applicable Law), the Prospective Seller has not completed the sale of all the
Tag-Along Offered Securities made available to the Prospective Seller pursuant
to Section 3.07(b)(ii), the Prospective Seller shall return to the Other
Shareholder all certificates and documents provided to the Prospective Seller by
the Other Shareholder pursuant to Section 3.07(b)(ii); provided, however, that
the Prospective Seller shall not be relieved of its obligation to sell the
Securities of the Other Shareholder in the event that such sale is ultimately
completed with such Third Party or Parties.

(vii) Except as expressly provided in this Section 3.07, no Prospective Seller
shall have any obligation to the Other Shareholder with respect to the sale of
any Securities held by the Other Shareholder in connection with this
Section 3.07. No Other Shareholder shall be entitled to sell and transfer
Securities directly to any Third Party pursuant to a Tag-Along Offer (it being
understood that all such sales shall be made only on the terms and pursuant to
the procedures set forth in this Section 3.07).

SECTION 3.08 Drag-Along Rights

(a) The provisions of this Section 3.08 shall terminate upon the IPO.

(b) Following the end of the Restricted Period, except as provided for in
Section 3.03(b), in the event that any Shareholder that, together with its
Permitted Transferees, holds at least 75% of the Fully Diluted Shares (the
“Dragging-Along Shareholder”) proposes to sell all of its Securities in a bona
fide transaction to a Third Party, then the Dragging-Along Shareholder shall
have the unconditional right to effect the sale of all (but not less than all)
of such Securities in either a private or public sale, at the option of the
Dragging-Along Shareholder (such transaction, the “Drag-Along Transaction”). In
such event, the Dragging-Along Shareholder may, at its option, require the other
Shareholder (the “Dragged-Along Shareholder”) to sell all of the Securities then
held by or registered in the names of such Dragged-Along Shareholder and its
Permitted Transferees (“Drag-Along Offered Securities”) to the Third Party or
Parties in the Drag-Along Transaction for the same consideration and otherwise
on the same terms and conditions upon which the Dragging-Along Shareholder sells
its Securities, subject to

 

11



--------------------------------------------------------------------------------

Section 3.08(f). Each Shareholder hereby agrees that it will vote in favor of
(or execute any written resolutions with respect to) any transaction required by
this Section 3.08(b) and to take such further actions as may be reasonably
required to effect such transaction, in each case, to the extent not consistent
with this Agreement. In the event of a Drag-Along Transaction, none of the
provisions of Sections 3.02(b)(i) and (b)(iii), 3.05, 3.06, and 3.07 shall
apply.

(c) The Dragging-Along Shareholder shall provide a written notice (the
“Drag-Along Notice”) of such Drag-Along Transaction (the “Drag-Along Offer”) to
the Dragged-Along Shareholder not later than thirty (30) days prior to the
consummation of the sale contemplated by the Drag-Along Offer. The Drag-Along
Notice shall contain written notice of the exercise of the Dragging-Along
Shareholder’s rights pursuant to Section 3.08(b), and shall identify the Third
Party or Parties making the Drag-Along Offer, the consideration offered per
Share and all other material terms and conditions of the Drag-Along Offer.
Within twenty (20) days following the date the Drag-Along Notice is given, the
Dragged-Along Shareholder shall cooperate in such manner as the Dragging-Along
Shareholder shall reasonably request to permit the sale of the Securities
requested from each such Dragged-Along Shareholder pursuant to the Drag-Along
Offer, and shall enter into a sale agreement with respect to the sale of the
Securities of the Dragging-Along Shareholder and the Dragged-Along Shareholder
pursuant to the Drag-Along Offer and shall reasonably cooperate in the transfer
of these Securities to the relevant Third Party; provided, however, that the
Dragged-Along Shareholder shall not be required to make any representations and
warranties in such sale agreement other than with respect to the Dragged-Along
Shareholder’s authority to enter into the sale agreement and ownership of the
Securities to be sold by the Dragged-Along Shareholder. The Company shall in
connection with the transfer of the relevant Securities to the relevant Third
Party request the Board to adopt a resolution to grant the approval for such
transfer of Securities pursuant to the Memorandum and Articles of Association.

(d) Promptly after the consummation of the sale of Securities pursuant to the
Drag-Along Offer and receipt of consideration therefor, the Dragging-Along
Shareholder shall remit to the Dragged-Along Shareholder the sales proceeds
received by the Dragging-Along Shareholders of the Securities of such
Dragged-Along Shareholder sold pursuant thereto less a pro rata portion of the
out-of-pocket expenses (including reasonable legal expenses) incurred by the
Dragging-Along Shareholder in connection with such sale; provided, however, that
the Dragged-Along Shareholder shall not be liable for any such expenses in the
event that such sale is not consummated.

(e) If, at the end of the sixty (60)-day period following the giving of the
Drag-Along Notice, the Dragging-Along Shareholder has not completed the sale of
all its Securities and the Securities of the Dragged-Along Shareholder pursuant
to Section 3.08(b), the Dragging-Along Shareholder shall return to the
Dragged-Along Shareholder such documents as it shall reasonably request, and the
Dragged-Along Shareholder shall no longer be obligated to cooperate in such sale
and transfer pursuant to Section 3.08(b) with respect to such Drag-Along Offer.

(f) Except as expressly provided in Section 3.08(d), the Dragging-Along
Shareholder shall have no obligation to the Dragged-Along Shareholder with
respect to the contemplated sale of any Securities held by such Dragged-Along
Shareholder in connection with this Section 3.08. The Dragging-Along Shareholder
shall have no obligation to the Dragged-Along Shareholder to sell and transfer
any Drag-Along Offered Securities pursuant to this Section 3.08 or as a result
of any decision by the Dragging-Along Shareholder not to accept or consummate
any Drag-Along Offer (it being understood that any and all such decisions shall
be made by the Dragging-Along Shareholder in its sole discretion). No
Dragged-Along Shareholder shall be entitled to sell and transfer Securities
directly to any Third Party pursuant to a Drag-Along Offer (it being understood
that all such sales shall be made only on the terms and pursuant to the
procedures set forth in this Section 3.08).

(g) Upon the consummation of a Drag-Along Transaction, all of the holders of the
Securities shall receive the same form and amount of consideration per Security,
respectively, taking into account and giving effect to any accrued interest,
conversion ratios, liquidation preference and other provisions relating to the
nature of

 

12



--------------------------------------------------------------------------------

consideration, to which the holders of Securities are entitled in accordance
with the terms thereof in effect immediately prior to the Drag-Along
Transaction, and if any holders of Preferred Shares or Ordinary Shares are given
an option as to the form and amount of consideration to be received, all holders
shall be given the same option. In addition, such Shareholder shall not be
required to accept consideration in a Drag-Along Transaction other than cash
and/or freely-tradable equity securities registered under the Exchange Act and
listed on the New York Stock Exchange or NASDAQ Stock Market and/or any other
securities exchange or automated quotation system of similar caliber in the
United States or elsewhere.

SECTION 3.09 Certain Persons to Execute Agreement

(a) Each Shareholder agrees that it will not, directly or indirectly, make any
Sale of Securities to any Permitted Transferee or otherwise unless, prior to the
consummation of any such Sale of Securities, the Person to whom such Sale of
Securities is proposed to be made (a “Prospective Transferee”) executes and
delivers to FoundryCo and each Shareholder an agreement in the form attached
hereto as Exhibit A whereby such Prospective Transferee confirms that, with
respect to the Securities that are the subject of such Sale of Securities, it
shall be deemed to be a “Shareholder” for all purposes of this Agreement and
agrees to be bound by all the terms of this Agreement as a “Shareholder”;
provided, however, that such Prospective Transferee shall not be entitled to the
benefits of this Agreement until such time as such Sale of Securities to such
Person has been completed.

(b) The provisions of this Section 3.09 shall not apply to any Sale of
Securities pursuant to a Public Offering or, following the IPO, pursuant to an
offering exempt from registration pursuant to Rule 144 under the Securities Act,
or similar non-U.S. applicable Law (each such Sale of Securities, a “Public
Sale”).

SECTION 3.10 Equivalent Rights

The Shareholders acknowledge that the Board may determine that it is in the best
interests of FoundryCo to effect its IPO on a securities exchange located
outside of the United States. The Shareholders and FoundryCo agree that prior to
any such IPO each of them shall use their commercially reasonable efforts to
amend this Agreement as may be necessary to ensure that the rights of the
Shareholders with respect to any Public Offerings in and following the IPO and
the sale of Securities in any such Public Offerings are at least equivalent to
the rights set forth in this Agreement in respect of sales of Securities in the
United States.

SECTION 3.11 Put and Call Options; Fair Market Valuation

(a) Unless otherwise agreed by the Parties, in the event that a Shareholder’s
option pursuant to the terms of this Agreement or the Funding Agreement is
triggered (i) to put any or all of the Securities held by such Shareholder and
its Permitted Transferees to the other Shareholder, or (ii) to purchase any or
all of the Securities held by the other Shareholder and its Permitted
Transferees, such Shareholder shall have thirty (30) days from the date that it
receives notification of the triggering event by the other Shareholder to
deliver a written notice (the “Election Notice”) to the other Shareholder
electing to exercise such put or call option, as appropriate, and if not so
exercised within such thirty (30)-day period, such option shall lapse.

(b) Each Shareholder hereby covenants and agrees that where the provisions of
this Agreement and the Funding Agreement indicate that the “Fair Market Value”
of the Shares of FoundryCo is to be determined, such Shareholder will take all
actions reasonably necessary to determine the Fair Market Value of such Shares
in accordance with this Section 3.11(b).

(i) The Shareholder wishing to exercise its put or call option pursuant to
Section 3.11(a) shall designate an investment banking firm of recognized
international standing within fifteen (15) days of the date of the delivery of
the Election Notice to determine the Fair Market Value of such Shares. The other
Shareholder shall also designate an investment banking firm of recognized
international standing within the same time

 

13



--------------------------------------------------------------------------------

period. Within thirty (30) days after appointment of both investment banking
firms, each investment banking firm shall determine its initial view as to the
Fair Market Value of such Shares and shall consult with one another with respect
thereto. Within forty-five (45) days after appointment of both investment
banking firms, each investment banking firm shall have determined its final view
as to the Fair Market Value of such Shares and shall have delivered such final
view to the Shareholders.

(ii) If the difference between the higher of the respective final views of the
two investment banking firms and the lower of the respective final views of the
two investment banking firms is less than 10% of the higher Fair Market Value,
then the Fair Market Value determined shall be the average of those two views.

(iii) If the difference between the higher Fair Market Value and the lower Fair
Market Value is equal to or greater than 10%, then the Shareholders shall
instruct the investment banking firms to jointly designate a third investment
banking firm of recognized international standing (the “Mutually Designated
Appraiser”). The Mutually Designated Appraiser shall be designated within ten
(10) days after the delivery of the final views of the investment banking firms
pursuant to Section 3.11(b)(i) and shall within fifteen (15) days of such
designation determine its final view as to the Fair Market Value. The final Fair
Market Value determination shall be the Fair Market Value of the Mutually
Designated Appraiser.

(iv) Notwithstanding the foregoing, in the event a Shareholder does not appoint
an investment banking firm within the time periods specified above, such
Shareholder shall have waived its rights to appoint an investment firm and
determination of the Fair Market Value shall be made solely by the Shareholder
who did appoint an investment banking firm.

(c) FoundryCo shall provide reasonable access to each of the designated
investment banking firms to members of management of FoundryCo and its
Subsidiaries and to the books and records of FoundryCo and its Subsidiaries in
order to allow such investment banking firms to conduct due diligence
examinations in scope and duration as are customary in valuations of this kind.
Each of the Shareholders and any Permitted Transferees agree to cooperate with
each of the investment banking firms to provide such information as may be
reasonably requested. Costs of the appraisals shall be borne equally by the
Shareholders.

ARTICLE IV

BOOKS AND RECORDS; FINANCIAL STATEMENTS

SECTION 4.01 Books and Records; Financial Statements

(a) At all times during the continuance of FoundryCo, FoundryCo shall prepare
and maintain separate books of account for FoundryCo that shall show a true and
accurate record of all assets, all liabilities, all equity, all investments by
owners, all distributions to owners, all comprehensive income, all revenues, all
expenses, all gains and all losses, pertaining to FoundryCo or any of its
Subsidiaries in accordance with GAAP consistently applied. Such books of
account, together with a certified copy of this Agreement and of the constituent
documents of FoundryCo, shall at all times be maintained at the principal place
of business of FoundryCo. The books of account and the records of FoundryCo
shall be examined by and reported upon as of the end of each fiscal year by an
internationally recognized independent registered public accounting firm (the
“Auditors”). For such period as Discovery is required to consolidate the
financial results of FoundryCo, the Auditors shall be the same independent
registered public accounting firm that audits Discovery’s consolidated financial
statements. Thereafter, the Auditors shall be nominated by Oyster. Each
Shareholder shall, regarding the appointment of the Auditors, vote its shares in
accordance with the proposal of the Board pursuant to the foregoing sentence.

(b) For as long as Discovery is required to consolidate the financial results of
FoundryCo, the following financial information, in reasonable detail and
prepared in accordance with GAAP, shall be transmitted by FoundryCo to Discovery
(with a copy to Oyster) to permit Discovery to timely consolidate FoundryCo’s
results

 

14



--------------------------------------------------------------------------------

into Discovery’s consolidated financial statements and to prepare for its
quarterly earnings releases and United States Securities and Exchange Commission
(“SEC”) regulatory filings at the times hereinafter set forth:

(i) Within four (4) Business Days after the end of each fiscal month (or such
longer time as the Shareholders and FoundryCo may agree to account for system
changes or other events that may affect FoundryCo’s ability to close its books
within this time period), the following unaudited financial data:

(A) the consolidated balance sheet and statement of shareholders’ equity of
FoundryCo and its Subsidiaries as of the end of such fiscal month;

(B) a consolidated statement of operations for FoundryCo and its Subsidiaries
for such fiscal month; and

(C) inventory and other sub-ledger information, including inventory unit
quantities, standard costs, product attributes, and reserve calculations for
such fiscal month as they pertain to Discovery. Inventory and other sub-ledger
information with respect to FoundryCo’s customers other than Discovery shall be
provided on an aggregated basis at the level necessary for Discovery to comply
with applicable SEC rules and regulations, GAAP and the reasonable requirements
of Discovery’s auditors.

(ii) Within seven (7) Business Days after the end of each fiscal month (or such
longer time as the Shareholders and FoundryCo may agree to account for system
changes or other events that may affect FoundryCo’s ability to close its books
within this time period), relevant cash flow data for FoundryCo and its
Subsidiaries for such fiscal month.

(iii) As soon as available and in any event within six (6) Business Days after
the end of each fiscal quarter (or such longer time as the Shareholders and
FoundryCo may agree to account for system changes or other events that may
affect FoundryCo’s ability to close its books within this time period), relevant
information as may reasonably be requested by Discovery necessary for Discovery
to prepare and discuss its quarterly earnings press release in a manner
consistent with Discovery’s prior practices and disclosures.

(iv) As soon as available and in any event within twelve (12) Business Days
after the end of each fiscal quarter (or such longer time as the Shareholders
and FoundryCo may agree to account for system changes or other events that may
affect FoundryCo’s ability to close its books within this time period),
financial and operating data and analysis, including aggregate contractual cash
obligations and aggregate unconditional purchase commitments (in each case,
without disclosing the individual names, cost or pricing information for any of
FoundryCo’s customers, vendors or accounts, unless Discovery is required to
disclose such information by SEC rules and regulations), necessary for Discovery
to prepare its Form 10-Q in compliance with SEC rules and regulations.

(v) As soon as available and in any event within sixteen (16) Business Days
after the end of each fiscal year (or such longer time as the Shareholders and
FoundryCo may agree to account for system changes or other events that may
affect FoundryCo’s ability to close its books within this time period),
financial and operating data and analysis, including aggregate contractual cash
obligations and aggregate unconditional purchase commitments (in each case,
without disclosing the individual names, cost or pricing information for any of
FoundryCo’s customers, vendors or accounts, unless Discovery is required to
disclose such information by SEC rules and regulations), necessary for Discovery
to prepare its Form 10-K in compliance with SEC rules and regulations.

(vi) Other data and representations as may be necessary to allow Discovery to
timely comply with SEC rules and regulations, GAAP and the reasonable
requirements of Discovery’s auditors; provided, however, that FoundryCo shall
not be obligated to provide to Discovery the individual names, cost or pricing
information for any of FoundryCo’s customers, vendors or accounts, unless
Discovery is required to disclose such information by SEC rules and regulations.

(c) For as long as Discovery is required to consolidate the financial results of
FoundryCo, FoundryCo shall provide financial data and assist in the quarterly
review and the annual integrated financial statement audit work

 

15



--------------------------------------------------------------------------------

performed by Discovery’s auditors under the Sarbanes-Oxley Act of 2002 (“SOX”),
including the assistance and information needed for Discovery’s management
representations to Discovery’s auditors, and to the extent applicable, by
Discovery’s internal audit team, based on Discovery’s reasonable timeframes and
requests; provided, however, that FoundryCo shall not be obligated to provide to
Discovery the individual names, cost or pricing information for any of
FoundryCo’s customers, vendors or accounts, unless such information is necessary
for Discovery to complete its assessment of its internal control over financial
reporting as required by SOX.

(d) For as long as Discovery is required to consolidate the financial results of
FoundryCo, the fiscal quarters and fiscal years of FoundryCo and its
Subsidiaries shall end on the same days on which the fiscal quarters and fiscal
years of Discovery end.

(e) As soon as available and in any event within sixty (60) days after the end
of fiscal year 2009, FoundryCo shall provide Oyster the following financial
information, examined by and reported upon by the Auditors and prepared in
accordance with IFRS, on the basis of converting from GAAP to IFRS, taking into
consideration the material differences between GAAP and IFRS and consistent with
Oyster’s IFRS accounting policies (it being understood that FoundryCo, and not
the Auditors, shall ensure that such financial information is consistent with
Oyster’s IFRS accounting policies):

(i) the consolidated balance sheet of FoundryCo and its Subsidiaries as of the
close of such fiscal year;

(ii) at Oyster’s election, either the consolidated statement of shareholders’
equity or the consolidated statement of recognized income and expense of
FoundryCo and its Subsidiaries as of the close of such fiscal year;

(iii) a consolidated statement of operations for FoundryCo and its Subsidiaries
for such fiscal year;

(iv) a consolidated statement of cash flows for FoundryCo and its Subsidiaries
for such fiscal year; and

(v) other data and representations as may be necessary to allow Oyster to timely
comply with applicable accounting rules and regulations, including any financial
information requirements of the Government of Abu Dhabi Audit Authority or
similar Governmental Authority, IFRS and the reasonable requirements of Oyster’s
auditors (it being understood that such other data may not be examined by the
Auditors).

(f) Starting with fiscal year 2010 and for as long as Oyster is required to
record FoundryCo’s financial results into Oyster’s books in accordance with
IFRS, FoundryCo shall provide Oyster the following financial information
examined by and reported upon by the Auditors at the times hereinafter set
forth:

(i) As soon as available and in any event within sixty (60) days after the end
of each fiscal year, the following financial statements, prepared in accordance
with IFRS and consistent with Oyster’s IFRS accounting policies (it being
understood that FoundryCo, and not the Auditors, shall ensure that such
financial information is consistent with Oyster’s IFRS accounting policies):

(A) the consolidated balance sheet of FoundryCo and its Subsidiaries as of the
close of such fiscal year;

(B) at Oyster’s election, either the consolidated statement of shareholders’
equity or the consolidated statement of recognized income and expense of
FoundryCo and its Subsidiaries as of the close of such fiscal year;

(C) a consolidated statement of operations for FoundryCo and its Subsidiaries
for such fiscal year;

(D) a consolidated statement of cash flows for FoundryCo and its Subsidiaries
for such fiscal year; and

(E) other data and representations as may be necessary to allow Oyster to timely
comply with applicable accounting rules and regulations, including any financial
information requirements of the

 

16



--------------------------------------------------------------------------------

Government of Abu Dhabi Audit Authority or similar Governmental Authority, IFRS
and the reasonable requirements of Oyster’s auditors (it being understood that
such other data may not be examined by the Auditors).

(g) For as long as Discovery is required to use the equity method of accounting
to account for FoundryCo’s financial results, the following financial
information, in reasonable detail and prepared in accordance with GAAP, shall be
transmitted by FoundryCo to Discovery (with a copy to Oyster) to permit
Discovery to timely account for its share of FoundryCo’s operating results and
to prepare for its quarterly earnings releases and regulatory filings:

(i) As soon as available and in any event within six (6) Business Days after the
end of each fiscal quarter (or such longer time as the Shareholders and
FoundryCo may agree to account for system changes or other events that may
affect FoundryCo’s ability to close its books within this time period), relevant
information as may reasonably be requested by Discovery necessary for Discovery
to record its share of FoundryCo’s operating results and to prepare and discuss
its quarterly earnings press release in a manner consistent with Discovery’s
prior practices and disclosures.

(ii) As soon as available and in any event within sixteen (16) Business Days
after the end of each fiscal quarter (or such longer time as the Shareholders
and FoundryCo may agree to account for system changes or other events that may
affect FoundryCo’s ability to close its books within this time period),
FoundryCo’s summary balance sheet and income statement for such fiscal quarter,
and other financial disclosures necessary for the preparation of Discovery’s
Form 10-Q in compliance with SEC rules and regulations;

(iii) As soon as available and in any event within twenty (20) Business Days
after the end of each fiscal year (or such longer time as the Shareholders and
FoundryCo may agree to account for system changes or other events that may
affect FoundryCo’s ability to close its books within this time period),
FoundryCo’s summary balance sheet and income statement for such fiscal year, and
other financial disclosures necessary for the preparation of Discovery’s Form
10-K in compliance with SEC rules and regulations;

(iv) Other data and representations as may be necessary to allow Discovery to
timely comply with SEC rules and regulations, GAAP and the reasonable
requirements of Discovery’s auditors; provided, however, that FoundryCo shall
not be obligated to provide to Discovery the individual names, cost or pricing
information for any of FoundryCo’s customers, vendors or accounts, unless
Discovery is required to disclose such information by SEC rules and regulations;

(v) As soon as available and in any event within thirty-two (32) Business Days
after the end of each fiscal year (or such longer time as the Shareholders and
FoundryCo may agree to account for system changes or other events that may
affect FoundryCo’s ability to close its books within this time period), the
following financial statements prepared in accordance with SEC Regulation S-X,
examined by and reported upon by the Auditors:

(A) the consolidated balance sheet and statement of shareholders’ equity of
FoundryCo and its Subsidiaries as of the close of such fiscal year;

(B) a consolidated statement of operations for FoundryCo and its Subsidiaries
for such fiscal year;

(C) a consolidated statement of cash flows for FoundryCo and its Subsidiaries
for such fiscal year; and

(D) relevant footnotes as required by SEC Regulation S-X.

The Shareholders acknowledge that the audited annual financial statements set
forth in (v) above may be attached as an exhibit to Discovery’s Form 10-K, as
required by the SEC rules and regulations for unconsolidated significant equity
investees.

 

17



--------------------------------------------------------------------------------

(h) The following financial information, in reasonable detail, shall be
transmitted by FoundryCo to each member of the Board and each Shareholder at the
times hereinafter set forth:

(i) As soon as available and in any event within thirty (30) days after the end
of each fiscal quarter, the Cumulative Revenue and Cumulative Gross Margin (each
as defined in the Funding Agreement);

(ii) The proposed Annual Business Plan for the next fiscal year in accordance
with the schedule set forth in the Funding Agreement;

(iii) As soon as available and in any event within three (3) weeks of the end of
each fiscal month, monthly accounts and progress reports in a form acceptable to
Discovery and Oyster, with comparisons against the projected monthly results set
forth in the most recent Annual Business Plan;

(iv) Prompt notification of material developments including events that
FoundryCo would be required to disclose under Form 8-K of the Exchange Act had
FoundryCo been subject to the reporting requirements of the Exchange Act; and

(v) Such other information as is reasonably requested by any Shareholder.

(i) (i) Each of Discovery and Oyster and their respective representatives may,
for purposes reasonably related to their interests in FoundryCo, (A) examine and
copy (at each Party’s own cost and expense) the books and records of FoundryCo,
including the documents referred to in Sections 4.01(b)-(h), and (B) have
reasonable access, during normal business hours, to FoundryCo’s management,
employees, plans, properties and other assets to conduct due diligence and other
reasonable investigations (including environmental assessments) regarding
FoundryCo’s business and the FoundryCo Assets (at each Party’s own cost and
expense), and FoundryCo shall reasonably cooperate with each of Discovery and
Oyster in such due diligence and investigations. Notwithstanding anything to the
contrary provided in this Section 4.01, FoundryCo shall have the right to
withhold certain customers’ sensitive information from Discovery and the
Discovery appointees to the Board shall recuse themselves from any discussion of
such information at any Board meetings, if such request is made by a third party
customer of FoundryCo.

(ii) For such period as the Auditors shall also be the auditors of the
consolidated financial statements of Discovery, Oyster and its representatives
(including separate independent accountants) shall have the right to perform (at
FoundryCo’s expense, upon reasonable request by Oyster, and during normal
business hours), Oyster’s own (A) annual audit of FoundryCo and any of its
consolidated Subsidiaries’ books and records, accounting policies, internal
controls processes, and other information relevant to the FoundryCo financial
statements, including the documents referred to in Sections 4.01(b)-(h), and
(B) quarterly review of the Auditors’ workpapers, which shall be provided
subject to applicable auditing and professional standards (it being understood
that FoundryCo shall provide its consent for the Auditors to reasonably
cooperate with respect to such review). Oyster may request the Auditors to, and
the Auditors reasonably shall, provide all such requested information either
verbally or in writing, at Oyster’s option, and make themselves available during
normal business hours to address questions related to the Auditors’ workpapers,
subject to applicable auditing and professional standards. In addition, Oyster
shall have the right to audit or review any transaction involving FoundryCo and
any of its consolidated Subsidiaries and to review policies and position papers
in connection with such transaction, and to review original documents supporting
such transaction (including purchase orders, invoices and signed agreements), in
each case as reasonably deemed necessary and appropriate by Oyster or its
representatives in order to perform such audit or review. In connection with
such audit or review, FoundryCo agrees that it will reasonably cooperate and
cause its Subsidiaries to reasonably cooperate with Oyster and its
representatives to provide all such requested information either verbally or in
writing, at Oyster’s option, and to make available during normal business hours
FoundryCo’s and its Subsidiaries’ management and employees, in each case as
reasonably deemed necessary and appropriate by Oyster or its representatives in
order to perform such audit or review.

(iii) FoundryCo shall make its management and employees and its business records
and other documents (including the business records and documents of its
management and employees) available to

 

18



--------------------------------------------------------------------------------

each of Discovery and Oyster promptly upon request in connection with any
litigation or investigation in which either Discovery or Oyster is involved,
including making those individuals available for interviews, depositions,
written declarations or testimony. Each and every FoundryCo employee that, prior
to Closing, was subject to any Discovery or Oyster document preservation notice
shall continue to remain subject to such notice. For each and every FoundryCo
document that, prior to Closing, was subject to any Discovery or Oyster document
preservation notice, FoundryCo shall continue to retain and preserve the
affected records until the expiration of such notice. Discovery or Oyster, as
the case may be, shall notify FoundryCo promptly of the termination of any such
notice.

(j) Discovery’s rights under Sections 4.01(h), (i)(i) and (i)(ii) shall
terminate upon the later of (i) the termination of the Wafer Supply Agreement
and (ii) upon such time that Discovery owns less than 10% of the Fully Diluted
Shares. Oyster’s rights under Sections 4.01(h), (i)(i) and (i)(ii) shall
terminate upon such time that Oyster owns less than 10% of the Fully Diluted
Shares.

ARTICLE V

OTHER AGREEMENTS

SECTION 5.01 Discovery Change of Control Transaction

In the event of a Discovery Change of Control Transaction without Oyster’s prior
written consent,

(a) Discovery shall promptly notify Oyster in writing thereof, setting forth the
date and circumstances of the Discovery Change of Control Transaction and the
identity of the Third Party that has acquired control of Discovery;

(b) all transfer restrictions set forth herein shall cease to be applicable with
respect to all Securities held by Oyster and its Permitted Transferees;
provided, however, that the restrictions on transfer set forth in
Section 3.02(b)(ii) shall remain applicable;

(c) if the Discovery Change of Control Transaction occurs prior to the IPO,
Oyster shall have the right (x) to require FoundryCo to consummate the IPO and
(y) to register the number of Securities held by Oyster and its Permitted
Transferees in connection with the IPO. Upon such request, each Shareholder
shall vote all Shares for which such Shareholder is the registered holder or for
which such Shareholder shall otherwise have the ability to control or direct the
voting thereof, in favor of such matters as are necessary for approval of the
shareholders of FoundryCo to effect the IPO, and FoundryCo shall be obligated to
file and have declared effective a Registration Statement under the Securities
Act (the “Registration Statement”) as promptly as practicable following receipt
of notice from Oyster of its intention to exercise its IPO demand (the “IPO
Demand Request”) pursuant to this Section 5.01(c). In the event of an IPO
pursuant to this Section 5.01(c), at Oyster’s election, any Securities to be
included on behalf of Oyster and its Permitted Transferees in the IPO shall be
given first priority, including for the avoidance of doubt, priority over any
Securities to be included on behalf of FoundryCo, Discovery and its Permitted
Transferees, other Shareholders and any employees of FoundryCo or any of its
Subsidiaries;

(d)(A) Oyster shall have the right to put, in accordance with Section 3.11, any
or all of the Securities (valued at their Fair Market Value) held by Oyster and
its Permitted Transferees to Discovery in exchange for cash, if the announcement
of a Discovery Change of Control Transaction occurs during the 24-month period
commencing on the date hereof; or (B) if the Discovery Change of Control
Transaction occurs after the Reconciliation Event, Oyster shall have the option
to purchase in cash, in accordance with Section 3.11, any or all Securities
(valued at their Fair Market Value) held by Discovery and its Permitted
Transferees;

(e) Until the end of 2013, as long as Oyster continues to own Securities, Oyster
shall have the right to require Discovery or the counterparty to the Discovery
Change of Control Transaction, at Oyster’s election, to

 

19



--------------------------------------------------------------------------------

assume such portion of Oyster’s funding commitment under the Funding Agreement
based on the percentage of Fully Diluted Shares held by Discovery on each
“Funding Date” thereunder; provided, however, that any such counterparty shall
guarantee such commitment if it does not directly assume it; and

(f) as long as Oyster continues to own Securities, Oyster shall have the right
to require the counterparty to the Discovery Change of Control Transaction to
guarantee all of Discovery’s obligations under the Transaction Documents,
including Discovery’s MPU exclusivity commitments and Discovery’s commitments to
purchase minimum GPU volumes under the Wafer Supply Agreement.

SECTION 5.02 New Investors to Execute Agreement Regarding Restrictions

FoundryCo shall not, and the Board shall not adopt any resolution to, at any
time prior to the IPO, issue any Securities, or resell any Securities held in
its treasury, or issue or resell any security convertible or exchangeable into
Securities, unless, prior to the consummation of any such issuance or Sale of
Securities, each Person to whom such security is proposed to be issued or sold
executes and delivers an agreement, in a form reasonably acceptable to Oyster
and Discovery, to FoundryCo and each Shareholder, whereby such Person confirms
that, with respect to the Securities that are the subject of such Sale of
Securities, it shall be deemed to be a “Shareholder” for the purposes of this
Agreement and agrees to be bound by all such provisions and any other provisions
reasonably required by Oyster and Discovery.

SECTION 5.03 Further Assurances

Unless otherwise specified herein, each of the Parties hereto shall use
commercially reasonable efforts to take, or cause to be taken, all appropriate
action, and to do, or cause to be done, all things necessary, proper or
advisable under applicable Law to consummate and make effective the transactions
contemplated pursuant to this Agreement.

SECTION 5.04 Confidential Information

(a) Each Shareholder (a “Restricted Party”) (i) shall, and shall cause its
officers, directors, employees, attorneys, accountants, auditors and agents, to
the extent such Persons have received any Confidential Information (as defined
herein) (collectively “Representatives”) and its Affiliates and their
Representatives, to the extent such Persons have received any Confidential
Information, to maintain in strictest confidence any and all confidential
information relating to FoundryCo, the other Shareholders, or any of their
respective Subsidiaries that is proprietary to FoundryCo, the other
Shareholders, or any of their respective Subsidiaries as applicable, or
otherwise not available to the general public, including, but not limited to,
information about properties, employees, finances, businesses and operations of
FoundryCo, the other Shareholders, or any of their respective Subsidiaries and
all notes, analyses, compilations, studies, forecasts, interpretations or other
documents prepared by a receiving Shareholder or its Representatives which
contain, reflect or are based upon, in whole or in part, the information
furnished to or acquired by such Shareholder (“Confidential Information”) and
(ii) shall not disclose, and shall cause its Representatives, any members of the
Board appointed by such Shareholder and their Representatives not to disclose,
Confidential Information to any Person other than to the other Shareholders,
FoundryCo and their respective Subsidiaries (including the agents, employees and
attorneys thereof and the members of the Board appointed by such other
Shareholders), except only to the extent such disclosure is required by
applicable Law, SEC rules and regulations or legal process (including pursuant
to any listing agreement with, or the rules or regulations of, any national
securities exchange on which any securities of such Shareholder (or any
Affiliate thereof) are listed or traded) in which event the Shareholder making
such disclosure or whose Affiliates or Representatives are making such
disclosure shall so notify the other Shareholders as promptly as practicable
(and, if possible, prior to making such disclosure) and shall seek confidential
treatment of such information if reasonably requested.

 

20



--------------------------------------------------------------------------------

(b) Notwithstanding Section 5.04(a):

(i) Any Restricted Party or any Representative thereof may disclose any
Confidential Information for bona fide business purposes on a strict “need to
know” basis to its Affiliates, its board of directors (or equivalent governing
body), its Representatives and its lenders, provided, however, that in each such
case each such Person is bound by a legal duty to or otherwise agrees to keep
such Confidential Information confidential in the manner set forth in this
Section 5.04.

(ii) The provisions of Section 5.04(a) shall not apply to, and Confidential
Information shall not include:

(A) any information that is or has become generally available to the public
other than as a result of a disclosure by any Restricted Party or any Affiliate
or Representative thereof in breach of any of the provisions of this
Section 5.04;

(B) any information that has been independently developed by such Restricted
Party (or any Affiliate thereof) without violating any of the provisions of this
Agreement or any other similar contract to which such Restricted Party, or any
Affiliate thereof or their respective Representatives, is bound;

(C) any information made available to such Restricted Party (or any Affiliate
thereof), on a non-confidential basis by any third party who is not prohibited
from disclosing such information to such Shareholder by a legal, contractual or
fiduciary obligation to any other Shareholder or any of its Representatives; or

(D) any information already possessed by such Restricted Party (or any Affiliate
thereof) and not obtained pursuant or subject to a confidentiality agreement.

(c) Except as otherwise provided for in this Section 5.04, Confidential
Information received hereunder shall be used by each Shareholder and its
Affiliates solely for use in connection with such Shareholder’s investment in
FoundryCo and with respect to FoundryCo and its Subsidiaries.

(d) The obligations of each Shareholder under this Section 5.04 shall survive
for as long as such Party remains a Shareholder, respectively, and for two years
after such Shareholder ceases to be a Shareholder, notwithstanding such
Shareholder’s Sale of Securities, and/or any Person ceasing to be an Affiliate
of such Shareholder.

SECTION 5.05 Directors’ and Officers’ Liability Insurance and Indemnification
Agreements

FoundryCo shall purchase and maintain directors and officers insurance in an
amount equal to not less than $25 million prior to the IPO and $50 million
immediately following the IPO, and the members of the Board and of any similar
governing bodies of any Subsidiaries of FoundryCo appointed or designated by the
Shareholders shall each be named as covered insureds thereunder. FoundryCo shall
maintain the insurance contemplated hereby in effect from the date hereof until
six (6) years from the last date upon which any member of the Board nominated by
any of the Shareholders held office on the Board. In addition, FoundryCo shall
enter into indemnification agreements with each member of the Board, in the form
of Exhibit B or in such other form as is approved by the Board. In the event
FoundryCo or any of its successors or assigns (i) consolidates with or merges
into any other person and shall not be the continuing or surviving corporation
or entity of such consolidation or merger or (ii) transfers all or substantially
all of the properties and assets of FoundryCo and its Subsidiaries taken as a
whole to any person, then, and in each such case, proper provision shall be made
so that the successors and assigns of FoundryCo shall assume the obligations set
forth in this Section 5.05.

SECTION 5.06 Export Controls

(a) FoundryCo shall comply with all applicable export laws, registrations,
international treaties or orders in effect on the date of the Agreement and as
may be amended from time to time, including, but not limited to, all

 

21



--------------------------------------------------------------------------------

such laws, registrations and treaties applicable to the export of goods and
services from one country to another. Without limiting the foregoing, FoundryCo
shall not export or transfer any product, exchange, supply, disclose or provide
access to any technical data, or otherwise provide any service contrary to the
applicable laws and regulations of the United States, or to any country, entity
or other party which is ineligible to receive such items under U.S. laws and
regulations, including regulations of the U.S. Department of Commerce (the
Export Administration Regulations at 15 C.F.R. Pts. 730 to 774), U.S. Department
of State (the International Traffic in Arms Regulations at 22 C.F.R. Pts.
120-130), or the U.S. Department of the Treasury (the trade sanctions
regulations at 31 C.F.R. Pts. 500 to 598).

(b) FoundryCo shall adopt a written policy for compliance with applicable U.S.
export control and foreign trade control laws in the form of Exhibit C.

SECTION 5.07 Rights to Purchase New Shares

(a) The provisions of this Section 5.07 shall terminate upon the IPO.

(b) At any time, in the event that FoundryCo proposes to issue new Shares to a
Person, each of Discovery and Oyster shall have the right to purchase, in lieu
of any Person to whom FoundryCo proposed to issue such new Shares, in accordance
with paragraph (c) below, a number of new Shares equal to the product of (i) the
total number of new Shares which FoundryCo proposes to issue at such time and
(ii) a fraction, the numerator of which shall be the total number of Fully
Diluted Shares which such Shareholder owns at such time and the denominator of
which shall be the total number of Fully Diluted Shares then Outstanding at the
purchase price set forth in the Notice of Issuance; provided, however, that,
prior to the Reconciliation Event, to the extent the issuance of any such Shares
to Oyster or its designee(s) would cause FoundryCo to fail to constitute a
“subsidiary” of Discovery, as such term is defined in the Intel Patent Cross
License Agreement, FoundryCo shall instead issue to Oyster or its designee(s)
Additional Convertible Notes in an aggregate principal amount equal to the
aggregate purchase price for such Shares that would have been issued to Oyster
or its designees but for this proviso. The rights given by FoundryCo under this
Section 5.07 shall terminate if unexercised within thirty (30) days after
receipt of the Notice of Issuance referred to in paragraph (c) below.

(c) In the event that FoundryCo proposes to undertake an issuance of new Shares
to a Person, FoundryCo shall give written notice (a “Notice of Issuance”) of its
intention to each of Discovery and Oyster, describing all material terms of the
new Shares and the purchase price. Each of Discovery and Oyster shall have
thirty (30) days from the Notice of Issuance to agree to purchase all or a
portion of its pro rata share of such new Shares (as determined pursuant to
paragraph (b) above) for the same consideration.

(d) If either or both of Discovery and Oyster elect to purchase any new Shares
to be issued by FoundryCo, each such Shareholder electing to purchase the new
Shares to be issued by FoundryCo shall select a date not later than twenty
(20) days (or longer if required by applicable Law) after the expiration of the
thirty (30)-day notice period referenced in paragraph (c) for the issue of the
new Shares. Any new Shares not elected to be purchased by Discovery or Oyster
may be sold by FoundryCo to the Person to which FoundryCo intended to sell such
new Shares on terms and conditions no less favorable to FoundryCo than those
offered to Discovery and Oyster.

(e) Notwithstanding anything to the contrary contained herein, the right to
purchase new Shares pursuant to this Section 5.07 shall not apply to (i) the
issuance of any equity-based awards (and the underlying Shares) under any
Incentive Plan, (ii) the issuance of any Shares pursuant to the conversion or
exchange of any outstanding Securities of FoundryCo, or (iii) the issuance of
any Shares pursuant to the terms of the Funding Agreement.

SECTION 5.08 Intel Patent Cross License Agreement

Discovery may not amend, supplement, modify, terminate or extend the Intel
Patent Cross License Agreement (as it exists at Closing) in any way adverse to
the current rights of FoundryCo, without the prior written consent of FoundryCo.

 

22



--------------------------------------------------------------------------------

SECTION 5.09 Fab Build-Outs

The Parties agree to use their commercially reasonable efforts with respect to
the commitments relating to fab build-outs set forth on Exhibit D.

ARTICLE VI

DEADLOCK

SECTION 6.01 Deadlock Resolution Efforts

(a) All matters within the scope of the Funding Agreement requiring Board or
Shareholder action shall be resolved in accordance with the deadlock provisions
set forth therein.

(b) With respect to all other matters requiring Board action hereunder, if a
matter properly submitted to the Board fails to be resolved by the Board, then
during the twenty-one (21) day period following such deadlock, the Board shall
seek in good faith to hold at least three (3) additional meetings in an attempt
to resolve such deadlock. The additional meetings shall be held at the time and
place (including by telephonic conference) agreed to by the members of the
Board. If after such twenty-one (21) day period such deadlock shall not have
been resolved, then the Board shall submit the specific items that are the
subject of such deadlock to Discovery and Oyster, each acting through their
chief executive officers, respectively, for resolution. A deadlock event shall
be deemed to have lapsed if not resolved within thirty (30) days of referral to
Discovery and Oyster and FoundryCo shall continue to operate in accordance with
the terms of this Agreement and in the manner which existed prior to the
deadlock event occurring; provided, however, that the Shareholders agree that
if:

(i) any Shareholder (together with its Permitted Transferees) owns at least 75%
of the Fully Diluted Shares, then such Shareholder shall be entitled to resolve
the deadlock upon such lapse with respect to any action requiring a Majority
Vote prior to the Reconciliation Event and with respect to each of the
following:

(A) the amendment or restatement of its constituent documents, so long as, prior
to the Reconciliation Event, such amendment or restatement would not cause
FoundryCo to fail to constitute a “subsidiary” of Discovery, as such term is
defined in the Intel Patent Cross License Agreement;

(B) following the termination of the Restricted Period, any transaction
resulting in a change of control of FoundryCo or any sale of all or
substantially all of the assets of FoundryCo and its Subsidiaries; provided,
however, that any such transaction with a Permitted Transferee is on terms that
are fair from a financial point of view to all Shareholders;

(C) the entering into of any acquisition, joint venture, divestiture, transfer,
sale, assignment, lease, license or disposal of any property or asset, real,
personal or mixed (including leasehold interests and intangible assets), which
have a value in excess of $5 million singly or $10 million in the aggregate;
provided, however, that any such transaction with a Permitted Transferee is on
terms that are fair from a financial point of view to all Shareholders and does
not materially adversely affect FoundryCo’s ability to perform its obligations
to Discovery under the Wafer Supply Agreement;

(D) approval of any Annual Business Plan or any material amendment, modification
or revision thereto; provided that such approval, amendment, modification or
revision does not materially adversely affect FoundryCo’s ability to perform its
obligations to Discovery under the Wafer Supply Agreement;

(E) the authorization, issuance, sale, acquisition, conversion, repurchase or
redemption of any Shares or other equity interest (or option, warrant,
conversion or similar right with respect to any equity interest) in or of
FoundryCo or its Subsidiaries to the extent not reflected in the Annual Business
Plan, the Memorandum and Articles of Association or any Incentive Plan, so long
as, prior to the Reconciliation Event, such authorization, issuance, sale,
acquisition, conversion, repurchase or

 

23



--------------------------------------------------------------------------------

redemption would not cause FoundryCo to fail to constitute a “subsidiary” of
Discovery, as such term is defined in the Intel Patent Cross License Agreement;

(F) the declaration, making or payment of any dividend, distribution or transfer
(whether in cash, securities or other property) to shareholders, so long as,
prior to the Reconciliation Event, such declaration, making or payment would not
cause FoundryCo to fail to constitute a “subsidiary” of Discovery, as such term
is defined in the Intel Patent Cross License Agreement;

(G) the entering into or the amendment of (i) any of the Transaction Documents,
(ii) any Incentive Plan or (iii) any agreement, contract or arrangement by
FoundryCo or any of its Subsidiaries pursuant to which FoundryCo or any of its
Subsidiaries is obligated to pay or is entitled to receive payments in excess of
$5 million over the term of such contract;

(H)(i) the sale, license, sublicense, assignment, transfer, termination or other
disposition of any Intellectual Property right owned by or licensed to FoundryCo
or any of its Subsidiaries, (ii) any amendment of any license from or to
FoundryCo or any of its Subsidiaries of any Intellectual Property, or (iii) any
covenants or agreements not to assert claims of infringement, misappropriation
or other violation of any Intellectual Property, other than any of the foregoing
in the ordinary course of the business of FoundryCo or, with respect to any of
the foregoing involving a Subsidiary of FoundryCo, the business of such
Subsidiary;

(I) the prosecution, commencement or settlement of any litigation or
administrative action for an amount in excess of $2 million in any such
prosecution, commencement or settlement or series of related prosecutions,
commencements or settlements or waiving or relinquishing any material rights or
claims;

(J) the making of any loan, investment or expenditure (or series of related
expenditures) not reflected in the Annual Business Plan involving more than $2
million singly or $5 million in the aggregate;

(K) the incurrence of any indebtedness or subjecting any of its properties or
assets to any lien, claim or encumbrance or the giving of any material guarantee
or indemnity, in each case to the extent not reflected in the Annual Business
Plan, which would result in an increase of 5% or more of the total indebtedness
contemplated in the Annual Business Plan;

(L) the consummation of any Public Offering of securities;

(M) the appointment or termination of FoundryCo’s Chief Executive Officer or
Chief Financial Officer;

(N) the entering into any transaction, agreement or arrangement between
FoundryCo or any of its Subsidiaries, on the one hand, and any Officer,
Director, Affiliate or Shareholder, on the other hand, (other than the
transactions provided for in or contemplated by the Transaction Documents)
unless the total consideration expected to be paid or received by FoundryCo and
its Subsidiaries taken as whole as a result of such transaction or proposed
change or waiver shall not exceed $2 million; and

(O) the entering into of any contract, arrangement, understanding or other
similar agreement with respect to any of the foregoing in subsections (A) - (N);

(ii) any Shareholder (together with its Permitted Transferees) owns at least 90%
of the Fully Diluted Shares, then such Shareholder shall be entitled to resolve
the deadlock upon such lapse with respect to any action requiring a Majority
Vote prior to the Reconciliation Event and with respect to each of the
following:

(A) each of the items listed in Section 6.01(b)(i) other than 6.01(b)(i)(D);

(B) implementing material changes in the purpose or scope of FoundryCo’s
activities or engaging in any material activity unrelated to FoundryCo’s
business;

(C) approval of any material amendment, modification or revision to the initial
Five-Year Capital Plan;

 

24



--------------------------------------------------------------------------------

(D) approval of any Annual Business Plan or any material amendment, modification
or revision thereto; and

(E) the entering into of any contract, arrangement, understanding or other
similar agreement with respect to any of the foregoing in subsections (A) - (D).

ARTICLE VII

DISSOLUTION

SECTION 7.01 Dissolution.

(a) The Shareholders shall pass a special resolution approving the dissolution
of FoundryCo upon the occurrence of any of the following:

(i) by virtue of a written agreement to that effect, signed by Discovery and
Oyster;

(ii) the occurrence of any material event that makes it unlawful or illegal to
carry on FoundryCo’s business, which event is not able to be cured after written
notice has been given to the Shareholders specifying the details of such event;
or

(iii) at the election by the other Shareholder (the “Non-Affected Shareholder”),
(A) if either Discovery or Oyster (the “Affected Shareholder”):

(1) commences a voluntary case under any Bankruptcy Law,

(2) consents to the entry of an order for relief against it in an involuntary
case under any Bankruptcy Law,

(3) consents to the appointment of a Custodian of it or for all or substantially
all of its property,

(4) makes a general assignment for the benefit of its creditors,

(5) generally is unable to pay its debts as the same become due, or

(B) if a court of competent jurisdiction enters an order or decree, and such
order or decree remains unstayed and in effect for sixty (60) days, under any
Bankruptcy Law that:

(1) is for relief against the Affected Shareholder in an involuntary case,

(2) appoints a Custodian of the Affected Shareholder or for all or substantially
all of its property, or

(3) orders the liquidation of the Affected Shareholder.

For the purposes of this Section 7.01, the term “Bankruptcy Law” means title 11,
U.S. Code or any similar foreign, federal or state law for the relief of
debtors. The term “Custodian” means any receiver, trustee, assignee, liquidation
or similar official under any Bankruptcy Law.

(b) Upon the occurrence of any of the events set forth in Section 7.01(a)(iii)
(A) and (B), the Non-Affected Shareholder may elect in lieu of triggering the
dissolution of FoundryCo pursuant to Section 7.01(a)(iii) any or all of the
following actions:

(i) upon notice to FoundryCo by the Non-Affected Shareholder, the rights of the
Directors designated by the Affected Shareholder (each an “Affected Director”)
under Section 2.08(b) shall terminate and all actions set forth under
Section 2.08(b) shall require the approval of each Director designated by the
Non-Affected Shareholder (each a “Non-Affected Director”) with each Affected
Director recusing themselves from such vote and upon such approval, the matter
shall be deemed approved by the Board; provided, however, that the rights of
each Affected Director under Section 2.08(b)(i) shall survive if, prior to

 

25



--------------------------------------------------------------------------------

the Reconciliation Event, the action to be approved by the Board would cause
FoundryCo to fail to constitute a “subsidiary” of Discovery, as such term is
defined in the Intel Patent Cross License Agreement; and/or

(ii) the Non-Affected Shareholder shall have the option to purchase in cash, in
accordance with Section 3.11, any or all of the Securities (valued at their Fair
Market Value) held by the Affected Shareholder and its Permitted Transferees.

(c) Upon the dissolution of FoundryCo, the Person or Persons approved by the
Shareholders holding a majority of the Fully Diluted Shares to carry out the
winding-up of FoundryCo shall immediately commence to wind up FoundryCo’s
affairs in accordance with applicable Law and the Memorandum and Articles of
Association; provided, however, that a reasonable time shall be allowed for the
orderly liquidation of the assets of FoundryCo and the satisfaction of
liabilities to creditors so as to enable the Shareholders to minimize the normal
losses attendant upon a liquidation.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01 Termination

This Agreement shall terminate only:

(a) upon dissolution of FoundryCo in accordance with Article VII;

(b) by virtue of a written agreement to that effect, signed by all Parties
hereto then possessing any rights hereunder; or

(c) with respect to any Shareholder (subject to Section 5.04(d)), at such time
as such Shareholder (together with its Permitted Transferees) no longer owns or
holds any Securities.

If this Agreement is terminated pursuant to Section 8.01, all rights and
obligations of the Parties hereunder (except for this paragraph, Section 5.04
(Confidential Information), Section 8.02 (Notices), Section 8.10 (Governing Law;
Arbitration), Section 8.13 (Expenses) and Appendix A (Definitions) shall
terminate. Nothing contained in this Section 8.01 shall relieve any Party for
any breach of any agreement or covenant contained in this Agreement that
occurred prior to the date of termination of this Agreement.

SECTION 8.02 Notices

All notices, requests, claims, demands and other communications hereunder shall
be given or made in accordance with Section 14.01 of the Master Transaction
Agreement.

SECTION 8.03 Public Announcements

No Party hereto shall make, or cause to be made, any press release or public
announcement or otherwise communicate with any news media in respect of this
Agreement or the transactions contemplated hereby without the prior consent of
the other Parties unless otherwise required by Law or applicable stock exchange
regulation, and the Parties hereto shall cooperate as to the timing and contents
of any such press release, public announcement or communication.

 

26



--------------------------------------------------------------------------------

SECTION 8.04 Severability

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any Law or public policy, all other terms and
provisions of this Agreement shall nevertheless remain in full force and effect
for so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any Party hereto.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.

SECTION 8.05 Entire Agreement

This Agreement and the other Transaction Documents constitute the entire
agreement of the Parties hereto with respect to the subject matter hereof and
thereof and supersede all prior agreements and undertakings, both written and
oral, between Discovery, Oyster and FoundryCo with respect to the subject matter
hereof and thereof.

SECTION 8.06 Assignment

This Agreement may not be assigned by operation of law or otherwise without the
express written consent of each Party hereto (which consent may be granted or
withheld in the sole discretion of such Party) and any such assignment or
attempted assignment without such consent shall be void.

SECTION 8.07 Amendment

This Agreement may not be amended or modified except (a) by an instrument in
writing signed by, or on behalf of, each Party hereto or (b) by a waiver in
accordance with Section 8.08.

SECTION 8.08 Waiver

Either Discovery or Oyster may (a) extend the time for the performance of any of
the obligations or other acts of the other Party, (b) waive any inaccuracies in
the representations and warranties of the other Party contained herein or in any
document delivered by the other Party pursuant hereto, or (c) waive compliance
with any of the agreements of the other Party or conditions to such Party’s
obligations contained herein. Any such extension or waiver shall be valid only
if set forth in an instrument in writing signed by the Party to be bound
thereby. Any waiver of any term or condition shall not be construed as a waiver
of any subsequent breach or a subsequent waiver of the same term or condition,
or a waiver of any other term or condition of this Agreement. The failure of
either Party hereto to assert any of its rights hereunder shall not constitute a
waiver of any of such rights. All rights and remedies existing under this
Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

SECTION 8.09 Third Party Beneficiaries

This Agreement shall be binding upon and inure solely to the benefit of the
Parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other
Person, including any union or any employee or former employee of Discovery, any
legal or equitable right, benefit or remedy of any nature whatsoever, including
any rights of employment for any specified period, under or by reason of this
Agreement.

 

27



--------------------------------------------------------------------------------

SECTION 8.10 Governing Law; Arbitration

(a) This Agreement shall be governed by, and construed in accordance with, the
Laws of the State of New York applicable to contracts executed in and to be
performed in that State, without regard to principles of the conflict of laws.

(b) Any dispute arising out of, or in connection with this Agreement or any
transactions contemplated hereby, including any question regarding the
existence, validity, interpretation, breach or termination of this Agreement (a
“Dispute”), shall be referred, upon written notice (a “Dispute Notice”) given by
one Party to the other(s), to a senior executive from each Party. The senior
executives shall seek to resolve the Dispute on an amicable basis within thirty
(30) days of the Dispute Notice being received.

(c) Any Dispute not resolved within thirty (30) days of the Dispute Notice being
received shall be referred to, and shall be finally and exclusively resolved by,
arbitration under the Rules of the London Court of International Arbitration
(the “LCIA Rules”) then in effect, as amended by this Section 8.10, which LCIA
Rules are deemed to be incorporated by reference into this Section 8.10. The
seat, or legal place, of the arbitration shall be London, England. The language
of the arbitration shall be English. The number of arbitrators shall be three
(3). Each Party shall nominate one arbitrator and the two (2) arbitrators
nominated by the Parties shall, within thirty (30) days of the appointment of
the second arbitrator, agree upon and nominate a third arbitrator who shall act
as Chairman of the Tribunal (as such terms are defined in the LCIA Rules). If no
agreement is reached within thirty (30) days, the LCIA Court (as such term is
defined in the LCIA Rules) shall appoint a third arbitrator to act as Chairman
of the Tribunal. The Chairman of the arbitration panel should not be a citizen
or a resident of the country of an arbitrator nominated by, or appointed on
behalf of, a Party nor should the Chairman be a citizen or a resident of the
United States of America or the United Arab Emirates. It is hereby expressly
agreed that if there is more than one claimant party or more than one respondent
party, the claimant parties shall together nominate one arbitrator and the
respondent parties shall together nominate one arbitrator. In the event that a
sole claimant or the claimant parties, on the one side, or a sole respondent or
the respondent parties, on the other side, fails to nominate its/their
arbitrator, such arbitrator shall be appointed by the LCIA Court. Any award
issued by the arbitrators shall be final and binding upon the Parties, and,
subject to this Section 8.10(c) and to Section 8.10(d), may be entered and
enforced in any court of competent jurisdiction by any of the Parties. In the
event any Party subject to such final and binding award desires to have it
confirmed by a final order of a court, the only court which may do so shall be a
court of competent jurisdiction located in London, England; provided however,
that nothing in this sentence shall prejudice or prevent a Party from enforcing
the arbitrators’ final and binding award in any court of competent jurisdiction.
The Parties hereto acknowledge and agree that any breach of the terms of this
Agreement could give rise to irreparable harm for which money damages would not
be an adequate remedy. Accordingly, the Parties agree that, prior to the
formation of the Tribunal, the Parties have the right to apply exclusively to
any court of competent jurisdiction or other judicial authority located in
London, England for interim or conservatory measures, including, without
limitation, to compel arbitration (an “Interim Relief Proceeding”). Furthermore,
the Parties agree that, after the formation of the Tribunal, the arbitrators
shall have the sole and exclusive power to grant temporary, preliminary and
permanent relief, including injunctive relief and specific performance, and any
then pending Interim Relief Proceeding shall be discontinued without prejudice
to the rights of any of the Parties thereto. Unless otherwise ordered by the
arbitrators pursuant to the terms hereof, the arbitrators’ expenses shall be
shared equally by the Parties. In furtherance of the foregoing, each of the
Parties hereto irrevocably submits to: (i) the exclusive jurisdiction of the
courts of England located in London, England in relation to any Interim Relief
Proceeding and; (ii) the non-exclusive jurisdiction of the courts of England
located in London, England with respect to the enforcement of any arbitral award
rendered in accordance with this Section 8.10; and, with respect to any such
suit, action or proceeding, waives any objection that it may have to the courts
of England located in London, England on the grounds of inconvenient forum. For
the avoidance of doubt, where an arbitral tribunal is appointed under this
Agreement, the whole of its award shall be deemed for the purposes of the New
York Convention on the Recognition and Enforcement of Foreign Arbitral Awards of
1958 to be contemplated by this Agreement (and judgment on any such award may be
entered in accordance with the provisions set forth in this Section 8.10).

 

28



--------------------------------------------------------------------------------

(d) Oyster hereby irrevocably waives to the fullest extent permitted by
applicable Law whatever defense it may have of sovereign immunity against suit
or enforcement, for itself and its property (presently owned or subsequently
acquired, and whether related to this Agreement or not), in: (i) any arbitration
proceedings commenced and held in London, England in accordance with
Section 8.10(c); (ii) any Interim Relief Proceeding commenced and held in a
court of competent jurisdiction in London, England, in accordance with
Section 8.10(c); (iii) any proceedings in a court of competent jurisdiction
located in London, England to confirm an award rendered by the arbitrators in
accordance with this Section 8.10; and (iv) any proceedings in a court of
competent jurisdiction to enforce an award, and Oyster agrees that it will not
raise, claim or cause to be pleaded any such immunity at or in respect of any
such action or proceeding.

(e) The Parties hereto agree that the process by which any arbitral or other
proceedings in London, England are begun may be served on them by being
delivered to Law Debenture Corporate Services Limited or their registered
offices for the time being and by giving notice in accordance with Section 8.02.
If Law Debenture Corporate Services Limited is not or ceases to be effectively
appointed to accept service of process in England on any Party’s behalf, such
Party shall immediately appoint a further person in England to accept service of
process on its behalf. If within fifteen (15) days of notice from a Party
requiring another Party to appoint a person in England to accept service of
process on its behalf the other Party fails to do so, the Party shall be
entitled to appoint such a person by written notice to the other Party. Nothing
in this paragraph shall affect the right of the Parties to serve process in any
other manner permitted by Law.

SECTION 8.11 Currency

Unless otherwise specified in this Agreement, all references to currency,
monetary values and dollars set forth herein shall mean United States (U.S.)
dollars and all payments hereunder shall be made in United States dollars.

SECTION 8.12 Counterparts

This Agreement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, and by the different Parties hereto
in separate counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement.

SECTION 8.13 Expenses

Except as otherwise specified in this Agreement, all costs and expenses,
including fees and disbursements of counsel, financial advisors and accountants,
incurred in connection with this Agreement and in closing and carrying out the
transactions contemplated hereby shall be paid by the Party incurring such cost
or expense.

SECTION 8.14 No Presumption Against Drafting Party

Each Party hereto acknowledges and agrees it has had the opportunity to draft,
review and edit the language of this Agreement and that each of the Parties
hereto has been represented by counsel in connection with the negotiation and
execution of this Agreement and the other Transaction Documents. Accordingly,
any rule of law or any legal decision that would require interpretation of any
claimed ambiguities in this Agreement against the drafting Party has no
application and is expressly waived.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories thereunto duly authorized as
of the date first above written.

 

THE FOUNDRY COMPANY

Executed in Abu Dhabi, United Arab Emirates

By:

 

/s/ Bruce McDougall

Name:   Bruce McDougall Title:   Chief Financial Officer

ADVANCED MICRO DEVICES, INC.

By:

 

/s/ Harry A. Wolin

Name:   Harry A. Wolin Title:   SVP, General Counsel & Secretary

ADVANCED TECHNOLOGY INVESTMENT COMPANY LLC

By:

 

/s/ Samer Saleh Halawa

Name:   Samer Saleh Halawa Title:   Attorney-in-Fact, pursuant to an appointment
by resolutions dated as of February 26, 2009

By:

 

/s/ Hani Barhoush

Name:   Hani Barhoush Title:   Attorney-in-Fact, pursuant to an appointment by
resolutions dated as of February 26, 2009

 

 

[SIGNATURE PAGE TO SHAREHOLDERS’ AGREEMENT AMONG

FOUNDRYCO, DISCOVERY AND OYSTER]



--------------------------------------------------------------------------------

APPENDIX A

SHAREHOLDERS’ AGREEMENT

DEFINITIONS

“Accreted Value” means the sum of (i) the purchase price per Class B Preferred
Share, plus (ii) the amount of value accreted on the purchase price per Class B
Preferred Share at a rate of 12% per year, compounded semiannually.

“Additional Convertible Notes” means any additional convertible promissory notes
of FoundryCo to be issued after the Closing Date pursuant to the Funding
Agreement and the Master Transaction Agreement, including paid-in-kind interest
on such notes.

“Additional Shares” means the additional Class B Ordinary Shares issuable upon
the conversion of the Class B Preferred Shares, if the Fair Market Value of the
Class B Ordinary Shares to be received upon such conversion would be less than
the Accreted Value of such Class B Preferred Shares.

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person; provided,
however, that with respect to Oyster and Pearl, Affiliate shall mean any direct
or indirect Subsidiary of Oyster or Pearl, respectively, and not any direct or
indirect parent or sister entity of either Oyster or Pearl, as the case may be,
unless such parent or sister entity is acting as a member of a “group” (as
defined in Section 13(d)(3) of the Exchange Act) with Oyster or Pearl,
respectively, for the purposes of acquiring, holding or disposing of securities
of FoundryCo.

“Annual Business Plan” has the meaning set forth in the Funding Agreement.

“Assumed Liabilities” means only the Liabilities set forth on Exhibit E to the
Master Transaction Agreement.

“Board” means the Board of Directors of FoundryCo, as specified in the
Memorandum and Articles of Association.

“Business Day” means any day that is not a Friday, a Saturday, a Sunday or other
day on which banks are required or authorized by Law to be closed in The City of
New York or in Abu Dhabi.

“Class A Ordinary Shares” means the Class A ordinary shares of FoundryCo, with
rights, preferences and privileges set forth in the Memorandum and Articles of
Association.

“Class B Ordinary Shares” means the Class B ordinary shares of FoundryCo, with
rights, preferences and privileges set forth in the Memorandum and Articles of
Association.

“Class A Preferred Shares” means shares of Class A preferred shares of FoundryCo
with the rights, preferences and privileges set forth in the Memorandum and
Articles of Association.

“Class B Preferred Shares” means shares of Class B preferred shares of FoundryCo
with the rights, preferences and privileges set forth in the Memorandum and
Articles of Association.

“Closing” shall have the meaning set forth in the Master Transaction Agreement.

“Closing Date” means the date of the Closing, as further described in
Section 2.03 of the Master Transaction Agreement.

 

APPENDIX A-1



--------------------------------------------------------------------------------

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract, credit arrangement or
otherwise.

“Convertible Notes” means the Initial Convertible Notes and the Additional
Convertible Notes.

“Director” means a Person who is a member of the Board.

“Discovery Change of Control Transaction” has the meaning set forth in the
Master Transaction Agreement.

“Discovery-specific Have Made Rights” means the right of Discovery to have
unlimited volumes of products, including microprocessors, made for Discovery and
its Subsidiaries by FoundryCo, regardless of whether FoundryCo is a “Subsidiary”
or “Affiliate” of Discovery for purposes of the Intel Patent Cross License
Agreement. For the avoidance of doubt, such rights shall not require (i) the
payment of any royalties, license fees or other consideration by FoundryCo or
the pass through of such royalties, license fees or other consideration by
Discovery to FoundryCo, (ii) the license to (or covenants for the benefit of)
Intel or its Affiliates in respect of any patents or patent applications of
FoundryCo (other than patents already licensed or required to be licensed to
Intel pursuant to agreements between Intel and Discovery as of the Closing), or
(iii) other restrictions that would prevent FoundryCo from (or limit FoundryCo
in) manufacturing or supplying Discovery’s products for Discovery.

“Encumbrance” means any security interest, pledge, hypothecation, mortgage, lien
(including environmental and tax liens), violation, charge, lease, license,
encumbrance, servient easement, adverse claim, reversion, reverter, preferential
arrangement, restrictive covenant, condition or restriction of any kind,
including any restriction on the use, voting, transfer, receipt of income or
other exercise of any attributes of ownership.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Fair Market Value” means, as of any date of determination (i) with respect to
the Convertible Notes, the aggregate outstanding principal amount of such
Convertible Notes plus any accrued interest; (ii) with respect to securities
traded on any internationally recognized securities exchange, the value shall be
deemed to be the average of the closing price of the securities on such exchange
over the twenty (20)-day period ending two (2) days prior to such date of
determination; (iii) with respect to securities actively traded
over-the-counter, the value shall be deemed to be the average of the closing bid
or sale price (whichever is applicable) over the twenty (20)-day period ending
two (2) days prior to such date of determination; and (iv) with respect to
securities for which there is no active public market, and with respect to
property or other assets, the fair market value thereof, as determined in
accordance with Section 3.11. In making such determination, the impact of all
terms of the securities shall be taken into account, including conversion
premiums, dividends, attached warrants, exercise price and the like, if there is
no active public market, and whether or not the Reconciliation Event shall have
occurred. For purposes of Section 5.01, the date of determination hereunder
shall be the date of the public announcement of the Discovery Change of Control
Transaction.

“Five-Year Capital Plan” has the meaning set forth in the Funding Agreement.

“FoundryCo Group” has the meaning set forth in the Master Transaction Agreement.

“FoundryCo Assets” has the meaning set forth in the Master Transaction
Agreement.

 

APPENDIX A-2



--------------------------------------------------------------------------------

“Fully Diluted Shares” means the aggregate of (i) the number of Class B Ordinary
Shares issued and Outstanding and (ii) the number of Class B Ordinary Shares
issuable upon (x) the exercise of any then exercisable outstanding options,
warrants or similar instruments (other than such instruments held by FoundryCo)
and (y) the exercise of any conversion or exchange rights with respect to any
outstanding securities, including (A) any Class A Preferred Shares and Class B
Preferred Shares, assuming each Class A Preferred Share and each Class B
Preferred Share converts into 100 Class B Ordinary Shares (but excluding any
Additional Shares issuable with respect to the Class B Preferred Shares), as
adjusted for any share splits, share dividends, share combinations and the like,
and (B) any Convertible Notes, assuming the Convertible Notes convert into
Preferred Shares and then into Class B Ordinary Shares in accordance with the
terms thereof (excluding any accrued and unpaid interest).

“Funding Agreement” means the Funding Agreement dated as of the date hereof
among Oyster, Discovery and FoundryCo relating to future capital contributions
to FoundryCo, as may be amended from time to time.

“Funding Date” has the meaning set forth in the Funding Agreement.

“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time applied consistently throughout the
periods involved.

“Governmental Authority” means any federal, national, supranational, state,
provincial, local, or similar government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal, or
judicial or arbitral body.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976 and the
rules and regulations promulgated thereunder.

“IFRS” means International Financial Reporting Standards as in effect from time
to time.

“Incentive Plan” means an incentive compensation plan for FoundryCo.

“Initial Convertible Notes” means (i) the two hundred one million eight hundred
ten thousand dollars ($201,810,000) principal amount class A convertible
promissory note issued by FoundryCo to Oyster at the Closing, including any
paid-in-kind interest on such note, and (ii) the eight hundred seven million two
hundred forty thousand dollars ($807,240,000) principal amount class B
convertible promissory note issued by FoundryCo to Oyster at the Closing,
including any paid-in-kind interest on such note.

“Intellectual Property” has the meaning set forth in the Master Transaction
Agreement.

“Intel Patent Cross License Agreement” means that certain Patent Cross License
Agreement between Discovery and Intel, dated January 1, 2001, as may be amended
from time to time.

“IPO” means the initial Public Offering of FoundryCo.

“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, decree, regulation, rule, code, order,
requirement or rule of law (including common law).

“Luther Forest Site” has the meaning set forth in the Master Transaction
Agreement.

“Majority Vote” means the affirmative vote of at least a majority of the members
of the Board.

“Malta Rocket Fuel Area” has the meaning set forth in the Master Transaction
Agreement.

“Master Transaction Agreement” means the Master Transaction Agreement by and
among Discovery, Oyster and the other parties thereto dated as of October 6,
2008, as amended.

 

APPENDIX A-3



--------------------------------------------------------------------------------

“Memorandum and Articles of Association” means the Memorandum and Articles of
Association of FoundryCo, filed with the Registrar of Companies in the Cayman
Islands.

“Officers” means the employees designated as officers by the Board including but
not limited to a Chief Executive Officer and a Chief Financial Officer.

“Ordinary Shares” means the Class A Ordinary Shares and the Class B Ordinary
Shares.

“Outstanding” means, as of any date of determination, all Shares that have been
issued on or prior to such date, other than Shares held, repurchased or
otherwise reacquired by FoundryCo on or prior to such date.

“Pearl” has the meaning set forth in the Master Transaction Agreement.

“Permitted Transferee” means with respect to a Shareholder or FoundryCo, any
Affiliate of such Shareholder or FoundryCo, as the case may be; provided,
however, that with respect to Oyster or FoundryCo, Permitted Transferee shall
also mean any transferee Person directly or indirectly controlled by the Abu
Dhabi government that is directed to be a transferee by any Governmental
Authority.

“Person” means an individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the Exchange Act.

“Preferred Shares” means the Class A Preferred Shares and Class B Preferred
Shares.

“Proceeding” means any action, suit, claim, charge, hearing, arbitration, audit,
or proceeding (public or private).

“Public Offering” means an underwritten public offering of equity securities
pursuant to an effective Registration Statement under the Securities Act or
similar non-U.S. applicable Laws.

“Qualified Processes” has the meaning set forth in the Wafer Supply Agreement.

“Reconciliation Event” means the earlier of (i) such time when Discovery has
secured for FoundryCo Discovery-specific Have Made Rights under the Intel Patent
Cross License Agreement, or (ii) such time when the Board determines that
FoundryCo no longer needs to be a “subsidiary” of Discovery as defined in
Section 1.22 of the Intel Patent Cross License Agreement. For the avoidance of
doubt, notwithstanding any provision of this Agreement or any other Transaction
Document, prior to the Reconciliation Event, FoundryCo shall in no event be
under any obligation (contractually or otherwise) to directly or indirectly
distribute more than seventy percent (70%) of its profits to any Person.

“Sale of Securities” means any issuance, sale, assignment, transfer,
distribution (whether by an entity to its owners or otherwise) or other
disposition of Securities or of a participation therein, whether voluntarily or
by operation of applicable Law.

“Securities” means the Shares and the Convertible Notes.

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

“Shareholders’ Agreement” means this Agreement, as may be amended from time to
time.

 

APPENDIX A-4



--------------------------------------------------------------------------------

“Shareholder” means each Person (other than FoundryCo) that shall be a party to
the Shareholders’ Agreement as a holder of Securities, whether in connection
with the execution and delivery thereof as of the Closing Date or otherwise, so
long as such Person shall beneficially own, hold of record or be a registered
holder of any Securities.

“Shares” means the Ordinary Shares, the Preferred Shares and any other shares of
the share capital of FoundryCo issued on or after the date of the Shareholders’
Agreement.

“Subsidiary” or “Subsidiaries”, with respect to any Person, means any and all
corporations, partnerships, limited liability companies, joint ventures,
associations and other entities controlled by such Person, directly or
indirectly or in which such Person directly or indirectly has at least 50% of
the voting power to elect the board of directors or other governing body of such
entity; provided, however, that solely for purposes of this Agreement neither
FoundryCo nor any member of the FoundryCo Group shall be deemed to be a
Subsidiary of Discovery following the Closing. The foregoing proviso shall be
applicable only to this Agreement and shall not be applicable to, and shall have
no relevance with respect to, any other agreement, arrangement, understanding,
contract, license or mortgage to which any of Oyster, Discovery or FoundryCo, or
any of their respective Affiliates, is or may become a party or the
interpretation thereof, unless such proviso is included therein.

“Third Party” means, with respect to any Shareholder, any Person other than
(i) any Permitted Transferee of such Shareholder or (ii) the Other Shareholder,
and, with respect to FoundryCo, any Person other than its Subsidiaries or a
Shareholder or the Permitted Transferees of a Shareholder.

“Transaction Documents” has the meaning set forth in the Master Transaction
Agreement.

“Transition Period” has the meaning set forth in the Funding Agreement.

“Wafer Starts” has the meaning set forth in the Wafer Supply Agreement.

“Wafer Supply Agreement” means the Wafer Supply Agreement, dated as of the date
hereof, between Discovery and FoundryCo relating to the manufacture and sale of
wafers to Discovery by FoundryCo following the Closing, as may be amended from
time to time.

 

APPENDIX A-5



--------------------------------------------------------------------------------

Table of Additional Definitions. The following terms have the meanings set forth
in the Sections set forth below:

 

Definition

 

Location

Affected Director

  7.01(b)(i)

Affected Shareholder

  7.01(a)(iii)(A)

Agreement

  Preamble

Auditors

  4.01(a)

Bankruptcy Law

  7.01

Confidential Information

  5.04(a)

Custodian

  7.01

day(s)

  1.02

Discovery

  Preamble

Dispute

  8.10(b)

Dispute Notice

  8,10(b)

Drag-Along Notice

  3.08(c)

Drag-Along Offer

  3.08(c)

Drag-Along Offered Securities

  3.08(b)

Drag-Along Transaction

  3.08(b)

Dragged-Along Shareholder

  3.08(b)

Dragging-Along Shareholder

  3.08(b)

Election Notice

  3.11(a)

Finance and Audit Committee

  2.05(b)

FoundryCo

  Preamble

Intel

  3.02(b)

Interim Relief Proceeding

  8.10(c)

IPO Demand Request

  5.01(c)

Last Look Acceptance Notice

  3.06(b)

Last Look Notice

  3.06(b)

LCIA Rules

  8.10(c)

Mutually Designated Appraiser

  3.11(b)(iii)

Non-Affected Director

  7.01(b)(i)

Non-Affected Shareholder

  7.01(a)(iii)

Notice of Acceptance

  3.05(c)

Notice of Issuance

  5.07(c)

Offer

  3.05(b)

Offer Notice

  3.05(b)

Offer Period

  3.05(c)

Offer Price

  3.05(b)

Offered Securities

  3.05(b)

Other Shareholder

  3.05(b)

Oyster

  Preamble

Parties/Party

  Preamble

People/Compensation Committee

  2.05(a)

Proceedings

  8.10(c)

Prospective Seller

  3.05(b)

Prospective Transferee

  3.09(a)

Public Sale

  3.09(b)

Registration Statement

  5.01(c)

Representatives

  5.04(a)

Restricted Party

  5.04(a)

Restricted Period

  3.03(a)

 

APPENDIX A-6



--------------------------------------------------------------------------------

Definition

 

Location

SEC

  4.01(b)

Shareholders’ Agreement

  Preamble

SOX

  4.01(c)

Tag-Along Notice of Interest

  3.07(b)(ii)

Tag-Along Offer

  3.05(c)

Tag-Along Offered Securities

  3.07(b)(ii)

Unaccepted Securities

  3.05(e)

 

APPENDIX A-7